             Case 19-60047-sms                     Doc 9-1      Filed 07/15/19 Entered 07/15/19 14:17:51                            Desc Main
                                                                Document Page 1 of 51
   Fill in this information to identify your case:                                                 U.S..BANRUPTCY COURT
                                                                                                     NORTHEIN DISTRICT
   Debtor 1          Jin                                                  Choi                           OF GEORGIA
                        First Name              Middle Name               Las! Name

   Debtor 2
   (Spouse, if filing) First Name               Middle Name               Last Name
                                                                                                  2019 JUL   15 PM I: 1.9
   United States Bankruptcy Court for the: Northern District of Georgia                               M.REGINA THOMAS
                                                                                                           CLERK
   Case number          19-60047-SMS
   (If known)                                                                                                                         Check if this is an
                                                                                                        DEPoTy                        amended filing



 Official Form 107
 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                    04/16

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.


   Part 1:         Give Details About Your Marital Status and Where You Lived Before


   1. What is your current marital status?

             Married
        0 Not married

   2. During the last 3 years, have you lived anywhere other than where you live now?

             No
             Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

                Debtor 1:                                         Dates Debtor 1      Debtor 2:                                         Dates Debtor 2
                                                                  lived there                                                           lived there


                                                                                      D Same as Debtor 1                               0   Same as Debtor 1

                                                                  From                                                                     From
                 Number              Street                                              Number Street
                                                                  To                                                                       To




                 City                         State ZIP Code                             City                    State ZIP Code

                                                                                      LI Same as Debtor 1                              0   Same as Debtor 1

                                                                  From                                                                     From
                 Number              Street                                              Number Street
                                                                  To                                                                       To




                 City                         State ZIP Code                              City                   State   ZIP Code


   3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community properly
      states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
            ' No
        U     Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




   Part 2: Explain the Sources of Your Income

Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                           page 1
            Case 19-60047-sms                       Doc 9-1           Filed 07/15/19 Entered 07/15/19 14:17:51                                                  Desc Main
                                                                      Document Page 2 of 51
Debtor 1        Jin                                                        Choi                           Case number (if known)    19-60047-SMS
                 First Name    Middle Name           Last Name




     4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
        Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
ii      If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

        El No
        O Yes. Fill in the details.




                                                               GnUicsiCifinco                                       Sourcei*thicome                                 Gross inCimr4
                                                              tOhek all t)ia                                        ana4'ali.tnat annly:r; .                        (before deductions and
                                                                                                                                                                    exclusions)


            From January 1 of current year until
                                                               O Wages, commissions,                                 CI   Wages, commissions,
                                                                 bonuses, tips                                            bonuses, tips
            the date you filed for bankruptcy:
                                                               O Operating a business                                O Operating a business


             For last calendar year:
                                                               CI   Wages, commissions,                              O Wages, commissions,
                                                                    bonuses, tips                                      bonuses, tips
             (January 1 to December 31       2017         )    0    Operating a business                             O Operating a business
                                             YYYY
                                                                                                                          ••   4.-,-,<,,+,«   -e,, e- «e`-,`,-eet


                                                               O Wages, commissions,                                 LI Wages, commissions,
             For the calendar year before that:
                                                                 bonuses, tips                                          bonuses, tips
             (January 1 to December 31       2016         ) 0       Operating a business                             O Operating a business
                                             YYYY




        Did you receive any other income during this year or the two previous calendar years?
        Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
        unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
        gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

        List each source and the gross income from each source separately. Do not include income that you listed in line 4.

        O No
        O Yes. Fill in the details.



                                                               Sources of income           Gross income from          Sources of income                             Gross income from
                                                               Describe below.             each source                Describe below.                               each source
                                                                                           (before deductions and                                                   (before deductions and
                                                                                           exclusions)                                                              exclusions)



             From January 1 of current year until
                                                              Social Security                      11,310.00
             the date you filed for bankruptcy:




                                                              Social Security                      22,560.00
             For last calendar year:

             (January 1 to December 31       2017     )
                                             YYYY




             For the calendar year before that:               Social Security                      22,500.00
             (January 1 to December 31,2016           )
                                             YYYY




 Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                            page 2
         Case 19-60047-sms                           Doc 9-1           Filed 07/15/19 Entered 07/15/19 14:17:51                        Desc Main
                                                                       Document Page 3 of 51
Debtor      Jin                                                           Choi                      Case number (if known)   19-60047-SMS
             First Name        Middle Name             Last Name




 Part 3:    List Certain Payments You Made Before You Filed for Bankruptcy



 6. Are either Debtor l's or Debtor 2's debts primarily consumer debts?

     U   No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
             "incurred by an individual primarily for a personal, family, or household purpose."
             During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

             LI     No. Go to line 7.

             0      Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
                         total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                         child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
             * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

         Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
             During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                    No. Go to line 7.

             0      Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                         creditor. Do not include payments for domestic support obligations, such as child support and
                         alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                          Dates of   Total amount paid          Amount you still owe    Was this payment for...
                                                                          payment



                     Creditors Name
                                                                                                                                        0 Mortgage
                                                                                                                                            Car

                     Number    Street                                                                                                   0 Credit card
                                                                                                                                        0 Loan repayment
                                                                                                                                            Suppliers or vendors

                     City                    State         ZIP Code
                                                                                                                                        El Other




                                                                                                                                        O Mortgage
                     Creditor's Name
                                                                                                                                        0 Car
                     Number    Street
                                                                                                                                        0 Credit card
                                                                                                                                        O Loan repayment

                                                                                                                                        0 Suppliers or vendors
                     City                    State          ZIP Code
                                                                                                                                        0 Other


                                                                                                                                        O   Mortgage
                     Creditor's Name
                                                                                                                                        0 Car
                                                                                                                                            Credit card
                     Number    Street

                                                                                                                                        O Loan repayment

                                                                                                                                        O Suppliers or vendors

                                                                                                                                        O   Other
                     City                    State          ZIP Code




Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 3
           Case 19-60047-sms                             Doc 9-1       Filed 07/15/19 Entered 07/15/19 14:17:51                                Desc Main
                                                                       Document Page 4 of 51
Debtor 1        Jin                                                      Choi                        Case number (if known)   19-60047-SMS
                   First Name      Middle Name             Last Name




 7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
    Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
    corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
    agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
    such as child support and alimony.

           No
     0 Yes. List all payments to an insider.
                                                                         Dates of     Total amount      Amount you still
                                                                         payment      paid



            Insider's Name



            Number        Street




            City                                 State     ZIP Code




            Insider's Name


            Number        Street




            City                                 State     ZIP Code



  8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
     an insider?
     Include payments on debts guaranteed or cosigned by an insider.

           No
     0 Yes. List all payments that benefited an insider.
                                                                         Dates of     Total amount      Amount you still      Reason for this payment
                                                                         payment      paid              owe
                                                                                                                              Include creditor's name


            Insiders Name



            Number        Street




            City                                 State     ZIP Code




            Insider's Name



            Number        Street




            City                                 State     ZIP Code




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 4
           Case 19-60047-sms                            Doc 9-1          Filed 07/15/19 Entered 07/15/19 14:17:51                                          Desc Main
                                                                         Document Page 5 of 51
Debtor 1       Jin                                                                 Choi                         Case number (if known)    19-60047-SMS
                First Name            Middle Name           Last Name




  Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

 9   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
     and contract disputes.

     1:1 No
     67.1 Yes. Fill in the details.
                                                                  _Nature of the case                                                                         Status of the Case
                                                                                          ,
                                                                  Contract Dispute                        Fulton Co. Sup. Court
            Case title Sierra      v. Blue                                                               Court Name
                                                                                                                                                              Ii   Pending

                                                                                                                                                              U On appeal
             Basket COA, Inc.                                                                             136 Pryor Street
                                                                                                         Number     Street                                    6:11 Concluded

            Case number       2017cv288442                                                                Atlanta                         GA       30303
                                                                                                         City                     State    ZIP Code




            Case title                                                                                                                                        O Pending
                                                                                                         Court Name

                                                                                                                                                              D    On appeal

                                                                                                         Number     Street                                    O Concluded

            Case number
                                                                                                         City                     State    ZIP Code



 10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
     Check all that apply and fill in the details below.

     14 No. Go to line 11.
     lj    Yes. Fill in the information below.

                                                                               Describe the property                                        Date            Value of the property




                 Creditors Name



                 Number      Street                                        '   Explain what happened

                                                                               LI    Property was repossessed.
                                                                               •     Property was foreclosed.
                                                                               CI    Property was garnished.
                 City                               State   ZIP Code           LI    Property was attached, seized, or levied.

                                                                               Describe the property                                        Date             Value of the propert




                 Creditor's Name



                 Number      Street
                                                                               Explain what happened

                                                                               D     Property was repossessed.
                                                                               LI Property was foreclosed.
                                                                               O     Property was garnished.
                 City                               State   ZIP Code
                                                                               O     Property was attached, seized, or levied.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 5
           Case 19-60047-sms                         Doc 9-1          Filed 07/15/19 Entered 07/15/19 14:17:51                                     Desc Main
                                                                      Document Page 6 of 51
Debtor 1          Jin                                                      Choi                             Case number or known)   19-60047-SMS
                  First Name     Middle Name             Last Name




1 11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
      accounts or refuse to make a payment because you owed a debt?
           No
     L3 Yes. Fill in the details.

                                                                 De                   n the creditor took                            Date action
                                                                                                                                     was taken
           Creditors Name



           Number       Street




           City                           State   ZIP Code       Last 4 digits of account number: XXXX—


  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
      creditors, a court-appointed receiver, a custodian, or another official?

     0     No
     lj    Yes


  Part 5:         List Certain Gifts and Contributions


  13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

           No
     U     Yes. Fill in the details for each gift.


            Gifts with a total value of more than $600
            per person




           Person to Whom You Gave the Gift




           Number       Street



           City                           State   ZIP Code


           Person's relationship to you



           Gifts with a total value of more than $600            Describe the gifts                                                   Dates you gave   Value
           per person                                                                                                                 the gifts



           Person to Whom You Gave the Gift




           Number       Street



           City                           State   ZIP Code


           Person's relationship to you



Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 6
           Case 19-60047-sms                           Doc 9-1          Filed 07/15/19 Entered 07/15/19 14:17:51                                       Desc Main
                                                                        Document Page 7 of 51
Debtor 1          Jin                                                        Choi                             Case number (if known)   19-60047-SMS
                    First Name      Middle Name          Last Name




 14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

     g     No
     U Yes. Fill in the details for each gift or contribution.

              ifs c ? trioution's.i O . charities                 Describe what you contributed                                         Date you
               att ,t() ; more than $600,                                                                                               contributed




           City            State      ZIP Code



                    List Certain Losses


  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
      disaster, or gambling?

     Ri No
     U Yes. Fill in the details.

            Describe the property you lost and                    Describe any insurance coverage for the loss                          Date of your      Value of property
            how the loss occurred                                                                                                       loss              lost
                                                                  Include the amount that insurance has paid. List pending insurance
                                                                  claims on line 33 of Schedule NB: Property.




                                                              1


                  List Certain Payments or Transfers

  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
      you consulted about seeking bankruptcy or preparing a bankruptcy petition?
      Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

     WA No
     U Yes. Fill in the details.

                                                                   Description and value of any property transferred                    Date payment or   Amount of payment
                                                                                                                                        transfer was
            Person Who Was Paid                                                                                                         made
                                                                  0.0
             Number        Street




             City                        State    ZIP Code


             Email or website address

             Person Who Made the Payment, it Not You


Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 7
           Case 19-60047-sms                         Doc 9-1             Filed 07/15/19 Entered 07/15/19 14:17:51                                Desc Main
                                                                         Document Page 8 of 51
Debtor 1       Jin                                                            Choi                           Case number ((know)   19-60047-SMS
                   First Name      Middle Name              Last Name




                                                                   Description and value of any property transferred                Date payment or       Amount of
                                                                                                                                    transfer was made     payment


           Person Who Was Paid



           Number        Street




           City                         State    ZIP Code




           Email or website address



           Person Who Made the Payment, if Not You



 17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
     promised to help you deal with your creditors or to make payments to your creditors?
     Do not include any payment or transfer that you listed on line 16.

     Lif No
     O Yes. Fill in the details.

                                                                    Description and value of any property transferred               Date payment or       Amount of payment
                                                                                                                                    transfer was
                                                                                                                                    made
           Person Who Was Paid



           Number         Street




            City                         State   ZIP Code

  18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
     transferred in the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
     Do not include gifts and transfers that you have already listed on this statement.
     121 No
     O Yes. Fill in the details.

                                                                    Description and value of property        Describe any property or payments received      Date transfer
                                                                    transferred                              or debts paid in exchange                       was made

           Person Who Received Transfer



           Number         Street




           City                         State    ZIP Code


           Person's relationship to you



           Person Who Received Transfer



           Number         Street




           City                         State    ZIP Code

           Person's relationship to you


Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 8
           Case 19-60047-sms                         Doc 9-1            Filed 07/15/19 Entered 07/15/19 14:17:51                                    Desc Main
                                                                        Document Page 9 of 51
Debtor 1        Jin                                                          Choi                         Case number (tr known)   19-60047-SMS
                   First Name      Middle Name          Last Name




 19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
     are a beneficiary? (These are often called asset-protection devices.)

     WA No
     O Yes. Fill in the details.

                                                                Description and value of the property transferred                                            Date transfer
                                                                                                                                                             was made


           Name of trust




              List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
     closed, sold, moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
     brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
     O No
     O Yes. Fill in the details.

                                                                Last 4 digits of account number      Type of account or            Date account was       Last balance before
                                                                                                     instrument                    closed, sold, moved,   closing or transfer
                                                                                                                                   or transferred

            Name of Financial Institution
                                                                    xxxx—                            0 Checking

            Number        Street
                                                                                                     0 Savings
                                                                                                     0 Money market
                                                                                                        Brokerage
            City                        State    ZIP Code
                                                                                                     0 Other


                                                                                                        Checking
            Name of Financial Institution
                                                                                                     0 Savings

            Number        Street                                                                     0 Money market
                                                                                                     0 Brokerage
                                                                                                     0 Other
            City                        State    ZIP Code


  21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
      securities, cash, or other valuables?
     •     No
     O Yes. Fill in the details.
                                                                    Who else had access to it?                   Describe the contents                           Do you still
                                                                                                                                                                 have it?

                                                                                                                                                                 El No
            Name of Financial Institution                                                                                                                        0   Yes
                                                                Name



            Number        Street                                Number      Street



                                                                City          State     ZIP Code

            City                        State    ZIP Code



Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 9
           Case 19-60047-sms                          Doc 9-1              Filed 07/15/19 Entered 07/15/19 14:17:51                                     Desc Main
                                                                          Document Page 10 of 51
Debtor 1          Jin                                                          Choi                                    Case number (if known) 19-60047-SMS
                   First Name      Middle Name              Last Name




22.Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
   tid No
      El Yes. Fill in the details.
                                                                   Who else has or had access to it?                        Describe the contents                Do you still
                                                                                                                                                                 have it?

                                                                                                                                                                  13 No
            Name of Storage Facility                               Name
                                                                                                                                                                  1:3 Yes

            Number        Street                                   Number    Street



                                                                   City State ZIP Code


            City                        State    ZIP Code



                     Identify Property You Hold or Control for Someone Else

  23.Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
     or hold in trust for someone.
     21 No
      El Yes. Fill in the details.
                                                                   Where is the property?                                   Describe the property             Value


            Owner's Name


                                                                  Number    Street
            Number        Street




                                                                  City                            State     ZIP Code
            City                        State     ZIP Code


  Part 10:           Give Details About Environmental Information

  For the purpose of Part 10, the following definitions apply:
  a Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
    hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
    including statutes or regulations controlling the cleanup of these substances, wastes, or material.

  •    Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
       utilize it or used to own, operate, or utilize it, including disposal sites.

  •    Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
       substance, hazardous material, pollutant, contaminant, or similar term.

  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

  24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

       RI No
       El Yes. Fill in the details.
                                                                   Governmental unit                            Environmental law, if you know it            Date of notice



           Name of site                                           Governmental unit



           Number       Street                                    Number    Street


                                                                  City                   State   ZIP Code



           City                        State     ZIP Code




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 10
           Case 19-60047-sms                            Doc 9-1                Filed 07/15/19 Entered 07/15/19 14:17:51                                             Desc Main
                                                                              Document Page 11 of 51
Debtor 1          Jin                                                             Choi                                   Case number (if known)   19-60047-SMS
                      First Name      Middle Name          Last Name




 25. Have you notified any governmental unit of any release of hazardous material?

     21 No
     O Yes. Fill in the details.
                                                               ' Governmental unit                                   rixrirorirrietital law, if you know it                 Date of notice,



               Name of site                                      Governmental unit


               Number        Street
                                                                                                                L.
                                                                 Number        Street



                                                                 City                     State    ZIP Code


               City                        State    ZIP Code



  26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

     IA No
     O Yes. Fill in the details.
                                                                                                                                                                             Status of the
                                                                   Court or agency.                                      Nature of the case
                                                                                                                                                                             case

           Case title
                                                                       Court Name
                                                                                                                                                                             D   Pending

                                                                                                                                                                             O   On appeal

                                                                   Number        Street                                                                                      O   Concluded


           Case number                                                 City                       State   ZIP Code



 Part 11:               Give Details About Your Business or Connections to Any Business
  27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
           •      A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           •      A member of a limited liability company (LLC) or limited liability partnership (LLP)
           •      A partner in a partnership
           O An officer, director, or managing executive of a corporation

           O An owner of at least 5% of the voting or equity securities of a corporation

     21 No. None of the above applies. Go to Part 12.
     O Yes. Check all that apply above and fill in the details below for each business.
                                                                       Describe the nature of the business                                 Employer Identification number
                                                                                                                                           Do not include Social Security number or ITIN.
               Business Name

                                                                                                                                           EIN:
               Number        Street
                                                                       Name of accountant or bookkeeper                                    Dates business existed


                                                                                                                                           From               To
               City                        State    ZIP Code

                                                                       Describe the nature of the business                                 Employer Identification number
                                                                                                                                           Do not include Social Security number or ITIN.
               Business Name


                                                                                                                                           EIN:
               Number        Street
                                                                       Name of accountant or bookkeeper                                    Dates business existed



                                                                                                                                           From                To
               City                        State    ZIP Code


Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                       page 11
           Case 19-60047-sms                      Doc 9-1         Filed 07/15/19 Entered 07/15/19 14:17:51                                  Desc Main
                                                                 Document Page 12 of 51
Debtor 1        Jin                                                    Choi                        Case number (irknown)   19-60047-SMS
                   First Name   Middle Name          Last Name



                                                                                                                   Employer Identification number
                                                             Describe the nature of the business
                                                                                                                   Do not include Social Security number or ITIN.
            Business Name
                                                                                                                   EIN:

            Number Street
                                                             Name of accountant or bookkeeper                      Dates business existed



                                                                                                                   From               To
            City                     State    ZIP Code




 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
     institutions, creditors, or other parties.

           No
     U     Yes. Fill in the details below.

                                                             Date issued



            Name                                             MM! DD / YYYY


            Number Street




            City                     State    ZIP Code




 Part 12:          Sign Below

      I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
      answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
      in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.




         X /s/ Jin Choi
            Signature of Debtor 1


            Date 07/12/2019                                                   Date    '2
      Did you attach additional pages to Your Statement of Financial Affairs for Individuals F ing for Bankruptcy (Official Form 107)?

             No
      Li     Yes



      Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
      g     No
      Li Yes. Name of person                                                                                Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                            Declaration, and Signature (Official Form 119).




Official Form 107                               Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 12
             Case 19-60047-sms                         Doc 9-1           Filed 07/15/19 Entered 07/15/19 14:17:51                            Desc Main
                                                                        Document Page 13 of 51
Fill in this information to identify your case and this filing:


Debtor 1           Jin                                                        Choi
                     First Name                  Middle Name                  Last Name

Debtor 2
(Spouse, if filing) First Name                   Middle Name                  Last Name


United States Bankruptcy Court for the: Northern District of Georgia

Case number          19-60047-SMS
                                                                                                                                              D Check if this is an
                                                                                                                                                   amended filing

Official Form 106A/B
Schedule A/B: Property                                                                                                                                        12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

               Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
    O No. Go to Part 2.
    • Yes. Where is the property?
                                                                        What is the property? Check all that apply.      Do not deduct secured claims or exemptions. Put
                                                                        O    Single-family home                          the amount of any secured claims on Schedule D:
               605 Winnmark Dr                                                                                           Creditors Who Have Claims Secured by Property.
                                                                        O    Duplex or multi-unit building
              Street address, if available, or other description
                                                                        O Condominium or cooperative                     Current value of the     Current value of the
                                                                        Li Manufactured or mobile home                   entire property?         portion you own?
                                                                        Li Land                                          $      575,000.00         $    575,000.00
                                                                        D    Investment property
               Roswell                        GA        30076                                                            Describe the nature of your ownership
                                                                        •    Timeshare
              City                            State      ZIP Code                                                        interest (such as fee simple, tenancy by
                                                                        •    Other
                                                                                                                         the entireties, or a life estate), if known.
                                                                        Who has an interest in the property? Check one
                                                                                                                         Fee Simple
               Fulton                                                   GA Debtor 1 only
              County                                                    Li Debtor 2 only
                                                                        O Debtor 1 and Debtor 2 only
                                                                                                                         U Check if this is community property
                                                                                                                           (see instructions)
                                                                        CI At least one of the debtors and another
                                                                        Other information you wish to add about this item, such as local
                                                                        property identification number:
    If you own or have more than one, list here:
                                                                    What is the property? Check all that apply.          Do not deduct secured claims or exemptions. Put
                                                                    O       Single-family home                           the amount of any secured claims on Schedule D:
      1.2                                                                                                                Creditors Who Have Claims Secured by Property.
                                                                    O       Duplex or multi-unit building
              Street address, if available, or other description
                                                                    O       Condominium or cooperative                   Current value of the      Current value of the
                                                                    O       Manufactured or mobile home                  entire property?          portion you own?
                                                                    O       Land
                                                                    CI      Investment property
                                                                                                                         Describe the nature of your ownership
                                                                    Li      Timeshare
              City                            State      ZIP Code                                                        interest (such as fee simple, tenancy by
                                                                    •       Other                                        the entireties, or a life estate), if known.
                                                                    Who has an interest in the property? Check one
                                                                    Li Debtor 1 only
              County                                                Li Debtor 2 only
                                                                    Li Debtor 1 and Debtor 2 only                        U Check if this is community property
                                                                    Li At least one of the debtors and another               (see instructions)

                                                                    Other information you wish to add about this item, such as local
                                                                    property identification number:


 Official Form 106A/B                                                   Schedule A/B: Property                                                             page 1
             Case 19-60047-sms                         Doc 9-1              Filed 07/15/19 Entered 07/15/19 14:17:51 Desc Main
Debtor 1             Jin
                                    Middle Name            Last Name
                                                                           Document
                                                                               Choi     Page 14 ofCase
                                                                                                   51number known) 19-60047-SMS
                     First Name




                                                                       What is the property? Check all that apply.       Do not deduct secured claims or exemptions. Put
                                                                       O     Single-family home                          the amount of any secured claims on Schedule a
      1.3                                                                                                                Creditors Who Have Claims Secured by Property.
              Street address, if available, or other description       O     Duplex or multi-unit building
                                                                       D     Condominium or cooperative                  Current value of the     Current value of the
                                                                                                                         entire property?         portion you own?
                                                                       O     Manufactured or mobile home
                                                                       O     Land
                                                                       O     Investment property
              City                            State     ZIP Code       0     Timeshare
                                                                                                                         Describe the nature of your ownership
                                                                                                                         interest (such as fee simple, tenancy by
                                                                       O     Other                                       the entireties, or a life estate), if known.
                                                                       Who has an interest in the property? Check one.
                                                                            Debtor 1 only
              County
                                                                       0 Debtor 2 only
                                                                       O Debtor 1 and Debtor 2 only                      U Check if this is community property
                                                                                                                             (see instructions)
                                                                       0 At least one of the debtors and another
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:


2    Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages                                      575,000.00
     you have attached for Part 1. Write that number here.




1=                Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
     gi No
     0      Yes


      3.1.    Make:                                                    Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
                                                                                                                         the amount of any secured claims on Schedule D:
                                                                       •     Debtor 1 only                               Creditors Who Have Claims Secured by Propeity.
              Model:
                                                                       •     Debtor 2 only
              Year:                                                                                                      Current value of the      Current value of the
                                                                       CI Debtor 1 and Debtor 2 only                     entire property?          portion you own?
              Approximate mileage:                                     0 At least one of the debtors and another
              Other information:
                                                                             Check if this is community property (see
                                                                             instructions)



     If you own or have more than one, describe here:

              Make:                                                    Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
      3.2
                                                                                                                         the amount of any secured claims on Schedule D:
                                                                       O Debtor 1 only                                   Creditors Who Have Claims Secured by Property.
              Model:
                                                                       O Debtor 2 only
              Year:                                                                                                      Current value of the      Current value of the
                                                                       •     Debtor 1 and Debtor 2 only
                                                                                                                         entire property?          portion you own?
              Approximate mileage:                                           At least one of the debtors and another
              Other information:
                                                                       0 Check if this is community property (see
                                                                             instructions)




 Official Form -106A/B                                                     Schedule A/B: Property                                                          page 2
           Case 19-60047-sms                  Doc 9-1            Filed 07/15/19 Entered 07/15/19 14:17:51 Desc Main
Debtor 1      Jin                                                  Choi
                                                                Document     Page 15 ofCase
                                                                                         51number 19-60047-SMS
                                                                                                             (1 knave)
               First Name       Middle Name        Last Name




           Make:                                               Who has an interest in the property? Check one.     Do not deduct secured claims or exemptions. Put
    3.3
                                                                                                                   the amount of any secured claims on Schedule a
           Model:                                              O Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
                                                               O Debtor 2 only
           Year:                                                                                                   Current value of the      Current value of the
                                                               O Debtor 1 and Debtor 2 only
                                                                                                                   entire property?          portion you own?
           Approximate mileage:                                U At least one of the debtors and another
           Other information:
                                                               0 Check if this is community property (see
                                                                  instructions)


           Make:                                               Who has an interest in the property? Check one.     Do not deduct secured claims or eXernptIons.,Put,
    3A.
                                                                                                                   the amount of any,secureciclaima,on\‘SchedOlk0
                                                               O Debtor 1 only
           Model:                                                                                                  Creditors Who Have Claims Secured
                                                                                                                                                ,      by Property.    ,
                                                               O Debtor 2 only
           Year:                                                                                                   Current value of the       Current value of the
                                                               O Debtor 1 and Debtor 2 only
                                                                                                                   entire property?           portion you own?
           Approximate mileage:                                0 At least one of the debtors and another
           Other information:
                                                               0 Check if this is community property (see
                                                                  instructions)




4   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
    Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

    ki No
    CI Yes

           Make:                                               Who has an interest in the property? Check one.     Do not deduct secured claims or exemptions. Put         ,
    4.1
                                                                                                                   the amount of any secured claims on Schedule D:
           Model:
                                                               0 Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
                                                               U Debtor 2 only
           Year:
                                                               O Debtor 1 and Debtor 2 only                         Current value of the      Current value of the
           Other information:                                  0 At least one of the debtors and another            entire property?          portion you own?

                                                                  Check if this is community property (see
                                                                  instructions)



    If you own or have more than one, list here:

           Make:                                               Who has an interest in the property? Check one.      Do not deduct secured claims or exemptions. Put
    4.2
                                                                                                                    the amount of any secured claims on Schedule D:
                                                               O Debtor 1 only
           Model:                                                                                                   Creditors Who Have Claims Secured by Property.
                                                               O Debtor 2 only
           Year:                                                                                                    Current value of the      Current value of the
                                                               O Debtor 1 and Debtor 2 only
                                                                                                                    entire property?          portion you own?
           Other information:                                  0 At least one of the debtors and another
                                                                  Check if this is community property (see
                                                                  instructions)




5   Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages                                           0.00
    you have attached for Part 2. Write that number here




Official Form 106A/13                                           Schedule A/B: Property                                                                page 3
           Case 19-60047-sms                   Doc 9-1       Filed 07/15/19 Entered 07/15/19 14:17:51 Desc Main
Debtor 1       Jin                                             Choi
                                                            Document     Page 16 ofCase
                                                                                     51number 19-60047-SMS   (if known)
               First Name       Middle Name     Last Name




Part 3:    Describe Your Personal and Household Items

                                                                                                                              Current value of the
Do you own or have any legal or equitable interest in any of the following items?                                             portion you own?
                                                                                                                              Do not deduct secured claims
                                                                                                                              or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
   El No
   O Yes. Describe           [Misc.      HHG                                                                                                  3,500.00

7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
             collections; electronic devices including cell phones, cameras, media players, games
   El No
   O Yes. Describe              television, misc. household electronics                                                                       1,000.00

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
             stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
   O No
   CI Yes. Describe                                                                                                                                  0.00

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
             and kayaks; carpentry tools; musical instruments
   O No
   O Yes. Describe                                                                                                                                   0.00

10. Firearms
   Examples: Pistols, rifles, shotguns, ammunition, and related equipment
   O No
   O Yes. Describe                                                                                                                                   0.00

11.Clothes
   Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
   LiNo
   O Yes. Describe              misc, clothing and accessories                                                                                   500.00
                            I


12.Jewelry
   Examples; Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
             gold, silver
   O No
   O Yes Describe                                                                                                                                    0.00

13. Non-farm animals
   Examples: Dogs, cats, birds, horses

   O No
   O Yes. Describe                                                                                                                                   0.00

14. Any other personal and household items you did not already list, including any health aids you did not list

   O No
   O Yes. Give specific                                                                                                                              0.00
     information.

15 Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached                                 5000.00
   for Part 3. Write that number here                                                                                     4


 Official Form 106A/E3                                      Schedule A/Bi Property                                                          page 4
           Case 19-60047-sms                     Doc 9-1          Filed 07/15/19 Entered 07/15/19 14:17:51 Desc Main
Debtor 1       Jin                                                  Choi
                                                                 Document     Page 17 ofCase
                                                                                          51number 19-60047-SMS
                                                                                                          (if known)
                First Name   Middle Name            Las! Name




Part 4:       Describe Your Financial Assets


Do you own or have any legal or equitable interest in any of the following?                                                        Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured claims
                                                                                                                                   or exemptions.

16.Cash
   Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

   LI No
   WI Yes                                                                                                   Cash:                                   150.00



17.Deposits of money
   Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
             and other similar institutions. If you have multiple accounts with the same institution, list each.

   1:1 No
        Yes                                                      Institution name:


                             17.1. Checking    account:          Bank of America                                                                    300.00

                             17.2. Checking account:

                             17.3. Savings account:

                             17.4. Savings account:

                             17.5. Certificates of deposit:

                             17.6. Other financial account:

                              17.7.   Other financial account:

                             17.8. Other financial account:

                              17.9. Other financial account:




18.Bonds, mutual funds, or publicly traded stocks
   Examples: Bond funds, investment accounts with brokerage firms, money market accounts

   Vi No
   Li Yes                     Institution or issuer name:

                                                                                                                                                        0.00




19 Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
   an LLC, partnership, and joint venture

    0   No                    Name of entity:                                                                % of ownership!
        Yes. Give specific                                                                                    0%                                        0.00
        information about
        them
                                                                                                              0%         ID


                                                                                                              0%




 Official Form 106A/B                                            Schedule A/B: Property                                                          page 5
           Case 19-60047-sms                    Doc 9-1          Filed 07/15/19 Entered 07/15/19 14:17:51 Desc Main
Debtor 1      Jin                                                  Choi
                                                                Document     Page 18 ofCase
                                                                                         51number 19-60047-SMS(If known)
               First Name    Middle Name            Last Name




20. Government and corporate bonds and other negotiable and non-negotiable instruments
   Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
   Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

   •    No
   LI Yes. Give specific     Issuer name:
      information about                                                                                                                   0.00
      them




21 Retirement or pension accounts
   Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

   •    No
   U Yes. List each
     account separately.     Type of account:          Institution name:

                             401(k) or similar plan:                                                                                      0.00

                             Pension plan:

                             IRA:

                             Retirement account:

                             Keogh:

                             Additional account:

                             Additional account:



22. Security deposits and prepayments
   Your share of all unused deposits you have made so that you may continue service or use from a company
   Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
   companies, or others

   cZI No

   CI   Yes                                        Institution name or individual:

                             Electric:                                                                                                        0.00
                             Gas:

                             Heating oil:

                             Security deposit on rental unit:

                             Prepaid rent:

                             Telephone:

                             Water:

                             Rented furniture

                             Other:



23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

   •    No

   •    Yes                  Issuer name and description:

                                                                                                                                 $        0.00




 Official Form 106A/B                                           Schedule A/B: Property                                               page 6
           Case 19-60047-sms                    Doc 9-1         Filed 07/15/19 Entered 07/15/19 14:17:51 Desc Main
Debtor 1      Jin                                                 Choi
                                                               Document     Page 19 ofCase
                                                                                        51number 19-60047-SMS  (if known)
                First Name    Middle Name          Last Name




24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
     26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
   O No
   1:1 Yes                             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

                                                                                                                                                           0.00




25.Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
   exercisable for your benefit

   O No
   El Yes. Give specific
      information about them....
                                                                                                                                                            0.00


26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

   O No
   Li    Yes. Give specific
         information about them..                                                                                                                            0.00


27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

   O No
   D     Yes. Give specific
         information about them....                                                                                                                          0.00


Money or property owed to you?                                                                                                              Current value of the
                                                                                                                                            portion you own?
                                                                                                                                            Do not deduct secured
                                                                                                                                            claims or exemptions.

28. Tax refunds owed to you
   0     No
   0     Yes Give specific information                                                                              Federal:                             0.00
             about them, including whether
             you already filed the returns                                                                          State:
             and the tax years.
                                                                                                                    Local:



29. Family support
    Examples: Past due or lump sum alimony. spousal support, child support, maintenance, divorce settlement, property settlement

   O No
   D     Yes. Give specific information
                                                                                                                   Alimony:                                0.00
                                                                                                                   Maintenance:
                                                                                                                   Support:
                                                                                                                   Divorce settlement:
                                                                                                                   Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments. disability benefits, sick pay, vacation pay, workers' compensation,
              Social Security benefits; unpaid loans you made to someone else

    O No
    Li   Yes Give specific information
                                                                                                                                                                0.00


 Official Form 106A/B                                          Schedule A/B: Property                                                                 page 7
               Case 19-60047-sms                     Doc 9-1          Filed 07/15/19 Entered 07/15/19 14:17:51 Desc Main
    Debtor 1       Jin                                                   Choi
                                                                     Document     Page 20 ofCase
                                                                                             51number  19-60047-SMS       (if known)
                    First Name     Middle Name           Last Name




    31. Interests in insurance policies
        Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

       O No
       Li    Yes. Name the insurance company           Company name:                                           Beneficiary:                             Surrender or refund value:
                  of each policy and list its value...
                                                                                                                                                                            0.00




    32. Any interest in property that is due you from someone who has died
        If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
        property because someone has died.
       O No
        O Yes. Give specific information
                                                                                                                                                                             0.00

    33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
I
        Examples: Accidents, employment disputes, insurance claims, or rights to sue
       O No
        C3   Yes. Describe each claim
                                                                                                                                                                             0.00

    34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
        to set off claims
        O No
        CI   Yes. Describe each claim
                                                                                                                                                                             0.00



    35. Any financial assets you did not already list

        O No
        CI   Yes. Give specific information                                                                                                                                  0.00


    36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
        for Part 4. Write that number here                                                                                                    4                          450.00




    Part 5:       Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

    37. Do you own or have any legal or equitable interest in any business-related property?
        O No. Go to Part 6.
        CI   Yes. Go to line 38.

                                                                                                                                                       Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured claims
                                                                                                                                                       or exemptions.

    38. Accounts receivable or commissions you already earned
        O No
        CI   Yes. Describe
                                                                                                                                                                              0.00

    39. Office equipment, furnishings, and supplies
        Examples. Business-related computers, software, modems, printers, copiers, fax machines. rugs, telephones, desks, chairs, electronic devices

        O No
        Li   Yes. Describe                                                                                                                                                    0.00



     Official Form 106A/B                                            Schedule A/B: Property                                                                         page 8
           Case 19-60047-sms                    Doc 9-1        Filed 07/15/19 Entered 07/15/19 14:17:51 Desc Main
Debtor 1        Jin                                           Document
                                                                 Choi      Page 21 ofCase
                                                                                       51number 19-60047-SMS
                                                                                                     (i( known)
                 First Name   Middle Name         Last Name




40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

   RE No
   O Yes. Describe



41. Inventory
   Ur No
   O Yes. Describe



42. Interests in partnerships or joint ventures
   Rf No
   O Yes. Describe            Name of entity:                                                             % of ownership:




                                                                                                                  %




43. Customer lists, mailing lists, or other compilations
   •   No
   O Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

            O No
            O Yes. Describe.



44. Any business-related property you did not already list
   Uf No
   O Yes. Give specific                                                                                                                            0.00
     information




45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached                                     0.00
    for Part 5. Write that number here                                                                                 -->


Part 6:     Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46.0o you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
   IA No. Go to Part 7.
   D  Yes. Go to line 47.

                                                                                                                             Current value of the
                                                                                                                             portion you own?
                                                                                                                             Do not deduct secured claims
                                                                                                                             or exemptions.
47. Farm animals
   Examples: Livestock, poultry, farm-raised fish

   •   No
   O Yes

                                                                                                                               $                   0.00


 Official Form 106A/B                                         Schedule A/B: Property                                                      page 9
             Case 19-60047-sms                 Doc 9-1        Filed 07/15/19 Entered 07/15/19 14:17:51 Desc Main
  Debtor 1      Jin                                             Choi
                                                             Document     Page 22 ofCase
                                                                                      51number (of known) 19-60047-SMS
                 First Name     Middle Name      Last Name




 48. Crops—either growing or harvested

     •    No
     •    Yes. Give specific
          information                                                                                                                               0.00

 49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
     •    No
     Li   Yes
                                                                                                                                                    0.00

  50. Farm and fishing supplies, chemicals, and feed

     64 No
     LI Yes
                                                                                                                                                    0.00

  51.Any farm- and commercial fishing-related property you did not already list
     VI No
     Li Yes. Give specific
        information.                                                                                                                                0.00

  52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached                                0.00
      for Part 6. Write that number here




 Part 7:        Describe All Property You Own or Have an Interest in That You Did Not List Above


  53. Do you have other property of any kind you did not already list?
      Examples: Season tickets, country club membership


                                                                                                                                               0.00
     LI Yes. Give specific
        information




  54 Add the dollar value of all of your entries from Part 7. Write that number here                                    4                      0.00



  Part 8:       List the Totals of Each Part of this Form


' 55. Part 1: Total real estate, line 2                                                                                         :      575,000.00

: 56. Part 2: Total vehicles, line 5                                                     0.00

  57.Part 3: Total personal and household items, line 15                          5,000.00

  58.Part 4: Total financial assets, line 36                                           450.00

  59.Part 5: Total business-related property, line 45                                    0.00

  60.Part 6: Total farm- and fishing-related property, line 52                           0.00

  61.Part 7: Total other property not listed, line 54                   + $              0.00

  62. Total personal property. Add lines 56 through 61.                           5,450.00 ;:Copy personal property total   4   .+ $      5,450.00



  63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                     580,450 00



   Official Form 106A/B                                      Schedule A/B: Property                                                       page 10
           Case 19-60047-sms                       Doc 9-1         Filed 07/15/19 Entered 07/15/19 14:17:51                             Desc Main
                                                                  Document Page 23 of 51
 Fill in this information to identify your case:


 Debtor 1           Jin                                                  Choi
                     First Name                 Middle Name              Last Name

 Debtor 2
 (Spouse, if filing) First Name                 Middle Name              Last Name


 United States Bankruptcy Court for the: Northern District of Georgia

 Case number         19-60047-SMS                                                                                                        U Check if this is an
  (If known)
                                                                                                                                           amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                           04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


 Part 1:         Identify the Property You Claim as Exempt


 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
        .1 You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      (i1
           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)



 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.


       Brief description of the property and line on          Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
       Schedule A/B that lists this property                  portion you own
                                                              Copy the value from    Check only one box for each exemption.
                                                              Schedule A/B

      Brief                                                                                                                   0.C.G.A. 44-13-100(a)(1)
      description:
                                  Residenial House            $ 575,000.00               $ 36,000.00
                                                                                     O 100% of fair market value, up to
      Line from
      Schedule A/B:               1.1                                                  any applicable statutory limit


      Brief
                                  Misc. HHG                   $ 3,500.00                 $ 3,500.00                           0.C.G.A. 44-13-100(a)(4)
      description:
                                                                                     •   100% of fair market value, up to
      Line from                   61
      Schedule A/B:                                                                      any applicable statutory limit

      Brief                                                                                                                   0.C.G.A. 44-13-100(a)(4)
      description:
                                  tv, misc. household         $ 1,000.00                 $ 1,000.00
      Line from                                                                      O 100% of fair market value, up to
      Schedule A/B:               71                                                   any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160,375?
     (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

      Yi   No
      D    Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  No
           Li      Yes



Official Form 106C                                            Schedule Ci The Property You Claim as Exempt                                        page 1 o   2
           Case 19-60047-sms                 Doc 9-1          Filed 07/15/19 Entered 07/15/19 14:17:51 Desc Main
Debtor 1       Jin                                           Document
                                                                 Choi     Page 24 ofCase
                                                                                      51number ((knew,) 19-60047-SMS
              First Name       Middle Name       Last Name




 Part 2:     Additional Page


      Brief description of the property and line         Current value of the   Amount of the exemption you claim         Specific laws that allow exemption
      on Schedule NB that lists this property            portion you own
                                                         Copy the value from    Check only one box for each exemption
                                                         Schedule A/B

     Brief                                                                                                               0.C.G.A. 44-13-100(a)(4)
     description:
                           misc. clothing & as                       500.00     Rf $          500.00
                                                                                O 100% of fair market value, up to
     Line from             11.1
     Schedule A/B:                                                                any applicable statutory limit

     Brief                                                                                                               0.C.G.A. 44-13-100(a)(6)
     description:          Cash                                      150.00     VI s    150.00
     Line from
                                                                                0.100% of fair market value, up to
     Schedule A/B:
                           16.1                                                       any applicable statutory limit


     Brief
                           Bank of America                           300.00     RI            300.00                     0.C.G.A. 44-13-100(a)(6)
     description:
                                                                                O 100% of fair market value, up to
     Line from             17.1
     Schedule A/B:                                                                any applicable statutory limit


     Brief
     description:                                                                Us
     Line from
                                                                                CI 100% of fair market value, up to
     Schedule A/B:                                                                    any applicable statutory limit

     Brief
     description:                                                                     $
                                                                                O 100% of fair market value, up to
     Line from
     Schedule A/B:                                                                any applicable statutory limit


     Brief
     description:                                                                     $
                                                                                O 100% of fair market value, up to
     Line from
     Schedule A/B:                                                                any applicable statutory limit


     Brief
     description:                                                                    Us
                                                                                 O 100% of fair market value, up to
     Line from
     Schedule A/B:                                                                 any applicable statutory limit

     Brief
     description:                                                                    Us
                                                                                U 100% of fair market value, up to
     Line from
     Schedule A/B.                                                                any applicable statutory limit


     Brief
     description:                                                                    Us
                                                                                 O 100% of fair market value, up to
      Line from
      Schedule A/B:                                                                any applicable statutory limit


      Brief
      description:                                                                   Us
                                                                                 •    100% of fair market value, up to
      Line from
      Schedule A/B:                                                                   any applicable statutory limit

      Brief
      description:                                                                   Us
                                                                                 U 100% of fair market value, up to
      Line from
                                                                                   any applicable statutory limit
      Schedule A/B:


      Brief
      description:                                                               Us
                                                                                 Li 100% of fair market value, up to
      Line from
      Schedule NB:                                                                  any applicable statutory limit



Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                       page   2   of   2
               Case 19-60047-sms                      Doc 9-1          Filed 07/15/19 Entered 07/15/19 14:17:51                                       Desc Main
                                                                      Document Page 25 of 51
Fill in this information to identify your case:

 Debtor 1          Jin                                                       Choi
                     First Name                 Middle Name                  Last Name

 Debtor 2
 (Spouse, if filing) First Name                 Middle Name                  Last Name


 United States Bankruptcy Court for the Northern District of Georgia

 Case number         19-60047-SMS
 (If known)                                                                                                                                            Li   Check if this is an
                                                                                                                                                            amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
   U No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
   21 Yes. Fill in all of the information below.


                List All Secured Claims
                                                                                                                             Column A           Column B              Column C
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately Amount of claim                         Value of collateral   Unsecured
   for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the                      that supports this    portion
   As much as possible, list the claims in alphabetical order according to the creditor's name.          value of collateral,                   claim                 If any

2.1                                                       Describe the property that secures the claim:                  $       150,000.00 $       575,000.00 $ 103,455.0
       OHM, LLC
       Creditor's Name

        3120 Mathis Airport                              605 Winnmark Dr. Roswell Ga 30076-5525
       Number            Street                                                                                          i
                                                          As of the date you file, the claim is: Check all that apply.
       Pkwy Ste 201
                                                          •   Contingent
       Suwanee                     GA 30024               •   Unliquidated
       City                        Stale   ZIP Code
                                                          U Disputed
  Who owes the debt? Check one                            Nature of lien. Check all that apply.
         Debtor 1 only                                        An agreement you made (such as mortgage or secured
   U Debtor 2 only                                            car loan)
   LI Debtor 1 and Debtor 2 only                          •   Statutory lien (such as tax lien, mechanic's lien)
   •     At least one of the debtors and another          U   Judgment lien from a lawsuit
                                                          U Other (including a right to offset)
  U Check if this claim relates to a
    community debt
  Date debt was incurred          04/21/0201              Last 4 digits of account number
2.2                                                       Describe the property that secures the claim:                      $   553,455.00 $       575,000.00 $             0.00
              ;mortgage
       Creditor's Name

        8480 Stagecoach Cir                              605 Winnmark Dr. Roswell Ga 30076-5525
       Number            Street

                                                          As of the date you file, the claim is: Check all that apply.
                                                          •   Contingent
       Frederick                   M       21701          •   Unliquidated
       City                        Slate   ZIP Code
                                                          U Disputed
   Who owes the debt? Check one                           Nature of lien. Check all that apply.
         Debtor 1 only                                    L.] An agreement you made (such as mortgage or secured
   •     Debtor 2 only                                        car loan)
   •     Debtor 1 and Debtor 2 only                       U Statutory lien (such as tax lien, mechanic's lien)
   O At least one of the debtors and another              {3 Judgment lien from a lawsuit
                                                          D   Other (including a right to offset)
   •     Check if this claim relates to a
         community debt
   Date debt was incurred         03/01/200::             Last 4 digits of account number           7   5   4   2
       Add the dollar value of your entries in Column A on this page. Write that number here:                                    70.3..455.00

 Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of
                Case 19-60047-sms                       Doc 9-1           Filed 07/15/19 Entered 07/15/19 14:17:51 Desc Main
                                                                         Document Page 26 of 51           19-60047-SMS
 Debtor 1          Jin                                                          Choi                        Case number Of known)
                    First Name     Middle Name           Last Name


                Additional Page
                                                                                                                         Column A               Column
                                                                                                                                                     „
                                                                                                                                                       B                  Column   p
                                                                                                                        :Amount of claim        Value of collateral        Unsecured
                After listing any entries on this page, number them beginning with 2.3, followed                                                that supports this        'portion
                                                                                                                         Do not deductthe '        ,                           -
                by 2.4, and so forth.                                                                                    value of collateral,   claim                      If any  .

                                                         Describe the property that secures the claim:
       Creditor's Name

       Number            Street

                                                         As of the date you file, the claim is: Check all that apply.
                                                         O Contingent
       City                        State    ZIP Code     •       Unliquidated
                                                         •       Disputed
  Who owes the debt? Check one.                          Nature of lien. Check all that apply.
  O Debtor 1 only                                        O An agreement you made (such as mortgage or secured
  O Debtor 2 only                                          car loan)
  O Debtor 1 and Debtor 2 only                           0 Statutory lien (such as tax lien, mechanic's lien)
  O At least one of the debtors and another              O Judgment lien from a lawsuit
                                                         D       Other (including a right to offset)
  D      Check if this claim relates to a
         community debt

  Date debt was incurred                                 Last 4 digits of account number


                                                         Describe the property that secures the claim:
       Creditor's Name

       Number            Street
                                                         As of the date you file, the claim is: Check all that apply.
                                                          O Contingent
                                                          •      Unliquidated
       City                         State    ZIP Code     •      Disputed
  Who owes the debt? Check one.
                                                         Nature of lien. Check all that apply.
  D      Debtor 1 only
                                                         D  An agreement you made (such as mortgage or secured
   O Debtor 2 only                                          car loan)
   O Debtor 1 and Debtor 2 only                           U Statutory lien (such as tax lien, mechanic's lien)
   O At least one of the debtors and another              •      Judgment lien from a lawsuit
                                                          O      Other (including a right to offset)
   •     Check if this claim relates to a
         community debt

   Date debt was incurred                                 Last 4 digits of account number


12:1   Creditor's Name
                                                          Describe the property that secures the claim:



       Number            Street

                                                          As of the date you file, the claim is: Check all that apply
                                                          •      Contingent
       City                         State    ZIP Code     •      Unliquidated
                                                          O Disputed
   Who owes the debt? Check one.                          Nature of lien. Check all that apply_
   LI     Debtor 1 only                                   U An agreement you made (such as mortgage or secured
   LI     Debtor 2 only                                     car loan)
   •      Debtor 1 and Debtor 2 only                      • Statutory lien (such as tax lien, mechanics lien)
   LI     At least one of the debtors and another            O   Judgment lien from a lawsuit
                                                          ▪      Other (including a right to offset)
   O Check if this claim relates to a
     community debt

   Date debt was incurred                                 Last 4 digits of account number

              Add the dollar value of your entries in Column A on this page. Write that number here:

              If this is the last page of your form, add the dollar value totals from all pages.
              Write that number here:

  0)ficlal Form 106D                        Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page    2
             Case 19-60047-sms                 Doc 9-1         Filed 07/15/19 Entered 07/15/19 14:17:51                               Desc Main
                                                              Document Page 27 of 51
Debtor 1        Jin                                              Choi                           Case number f k,i0writ   19-60047-SMS
                First Name     Middle Name        Last Name


                 List Others to Be Notified for a Debt That You Already Listed

  Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
  agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
  you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
  be notified for any debts in Part 1, do not fill out or submit this page.

                                                                                           On which line in Part 1 did you enter the creditor?

      Name                                                                                 Last 4 digits of account number


      Number          Street




      City                                           State         ZIP Code

                                                                                           On which line in Part 1 did you enter the creditor?

      Name                                                                                 Last 4 digits of account number


      Number          Street




      City                                           State         ZIP Code

                                                                                           On which line in Part 1 did you enter the creditor?

      Name                                                                                 Last 4 digits of account number
                                                                                                                             —   —    —    —


      Number          Street




      City                                           State         ZIP Code

                                                                                           On which line in Part 1 did you enter the creditor?

      Name                                                                                 Last 4 digits of account number


      Number          Street




       City                                          State         ZIP Code

                                                                                           On which line in Part 1 did you enter the creditor?

       Name                                                                                Last 4 digits of account number


       Number         Street




       City                                           State        ZIP Code

                                                                                           On which line in Part 1 did you enter the creditor?

       Name                                                                                Last 4 digits of account number


       Number         Street




       City                                           State         ZIP Code



Official Form 106D                           Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                             page 3 ._   of 3
                  Case 19-60047-sms                     Doc 9-1      Filed 07/15/19 Entered 07/15/19 14:17:51                                          Desc Main
  Fill in this information to identify your case:                   Document Page 28 of 51

  Debtor 1               Jin                                                Choi
                          First Name               Middle Name              Last Name
  Debtor 2
  (Spouse, if filing) First Name                   Middle Name              Last Name

  United States Bankruptcy Court for the: Northern District of Georgia
                                                                                                                                                            Check if this is an
  Case number             19-60047-SMS
  (If known)                                                                                                                                                amended filing



Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                        12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

                       List All of Your PRIORITY Unsecured Claims

 1. Do any creditors have priority unsecured claims against you?
      lj       No. Go to Part 2.
      WI Yes.
 2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
    each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
    nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
    unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
      (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                       Total claim     Priority         Nonpriority
                                                                                                                                                        ioi
                                                                                                                                                         iit            amount

2.1
            Gwinnett Co Tax Commissioner                            Last 4 digits of account number                                $        848_00 $      848_00 $            _0_90
           Priority Creditors Name
            75 Langley Dr                                           When was the debt incurred?
           Number    Street
                                                                    As of the date you file, the claim is: Check all that apply.
            Lawrenceville                   GA      30046
                                                                    LI Contingent
           City                            State    ZIP Code
                                                                    O Unliquidated
           Who incurred the debt? Check one.
                                                                    O Disputed
           0      Debtor 1 only
           LI Debtor 2 only                                         Type of PRIORITY unsecured claim:
           Li Debtor 1 and Debtor 2 only                            O Domestic support obligations
           LI At least one of the debtors and another
                                                                    O Taxes and certain other debts you owe the government
           0      Check if this claim is for a community debt       LI Claims for death or personal injury while you were
                                                                       intoxicated
           Is the claim subject to offset?
           0      No                                                O Other. Specify
           Li Yes
2.2                                                                 Last 4 digits of account number
           Priority Creditor's Name
                                                                    When was the debt incurred?
           Number             Street
                                                                    As of the date you file, the claim is: Check all that apply
                                                                    rSJ Contingent
           City                            State     ZIP Code       Li Unliquidated

           Who incurred the debt? Check one                         D   Disputed

           LI Debtor 1 only
                                                                    Type of PRIORITY unsecured claim:
           •      Debtor 2 only
                                                                    LI Domestic support obligations
           O Debtor 1 and Debtor 2 only
                                                                    LI Taxes and certain other debts you owe the government
           Li At least one of the debtors and another
                                                                    CI Claims for death or personal injury while you were
           Li Check if this claim is for a community debt              intoxicated
           Is the claim subject to offset?                          •   Other. Specify
           U No
           O Yes


 Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 7._
Debtor 1
             Case
              Jin 19-60047-sms                         Doc 9-1        Filed
                                                                        Choi07/15/19 Entered   07/15/19 114:17:51
                                                                                         Case number     9-60047-SMSDesc Main (if known)
                   First Name     Middle Name           Last Name    Document Page 29 of 51
EMI                Your PRIORITY Unsecured Claims — Continuation Page

                                                                                                                                           Total claim   Priority   Nonpriority
 After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.
                                                                                                                                                         amount     amount



                                                                    Last 4 digits of account number
      Priority Creditors Name                                                                                  -

                                                                    When was the debt incurred?
      Number            Street

                                                                    As of the date you file, the claim is: Check all that apply.

                                                                    Li Contingent
      City                                State   ZIP Code          C3   Unliquidated
                                                                    C3   Disputed
      Who incurred the debt? Check one.

      1:1 Debtor 1 only                                             Type of PRIORITY unsecured claim:
      O Debtor 2 only
                                                                    CI   Domestic support obligations
      CI     Debtor 1 and Debtor 2 only
                                                                    CI   Taxes and certain other debts you owe the government
      CI     At least one of the debtors and another
                                                                    CI   Claims for death or personal injury while you were
                                                                         intoxicated
      D      Check if this claim is for a community debt
                                                                    Li Other. Specify

      Is the claim subject to offset?

      •      No
      Li Yes



                                                                    Last 4 digits of account number
      Priority Creditor's Name

                                                                    When was the debt incurred?
      Number             Street

                                                                    As of the date you file, the claim is: Check all that apply.

                                                                    Li   Contingent
      City                                State   ZIP Code          Li   Unliquidated
                                                                    Li Disputed
      Who incurred the debt? Check one.

      Li     Debtor 1 only                                          Type of PRIORITY unsecured claim:
      •      Debtor 2 only
                                                                    Li   Domestic support obligations
             Debtor 1 and Debtor 2 only
                                                                    CI   Taxes and certain other debts you owe the government
      D      At least one of the debtors and another
                                                                         Claims for death or personal injury while you were
                                                                         intoxicated
      D      Check if this claim is for a community debt
                                                                    0    Other, Specify

      Is the claim subject to offset?

             No
      Li Yes


                                                                    Last 4 digits of account number
      Priority Creditor's Name

                                                                    When was the debt incurred?
      Number             Street

                                                                    As of the date you file, the claim is: Check all that apply

                                                                    D    Contingent
      City                                State    ZIP Code         C3   Unliquidated
                                                                    D    Disputed
      Who incurred the debt? Check one.

      CI     Debtor 1 only                                          Type of PRIORITY unsecured claim:
      LI     Debtor 2 only
                                                                    Li Domestic support obligations
      D      Debtor 1 and Debtor 2 only
                                                                    D    Taxes and certain other debts you owe the government
      O At least one of the debtors and another
                                                                    CI   Claims for death or personal injury while you were
                                                                         intoxicated
      •      Check if this claim is for a community debt
                                                                    LI   Other. Specify

      Is the claim subject to offset?

      •      No
      CI     Yes


Official Form 106E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                         page2   of    7
 Debtor 1
              Case
                Jin 19-60047-sms                     Doc 9-1          Filed 07/15/19 Entered
                                                                         Choi                 07/15/19 14:17:51
                                                                                         Case number
                                                                                                                  Desc Main
                                                                                                       19-60047-SMS   (if /mown)
                   First Name        Middle Name       Last Name     Document Page 30 of 51

raj              List All of Your NONPRIORITY Unsecured Claims

 3. Do any creditors have nonpriority unsecured claims against you?
      LI No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      lj Yes

 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
    nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
    included in Part 'I, If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured
    claims fill out the Continuation Page of Part 2,

                                                                                                                                                                Total claIm
4.1
       Ccb/togshop                                                                 Last 4 digits of account number           4     3   1   9
       Nonpriority Creditor's Name
                                                                                                                                                                         406.00
                                                                                   When was the debt incurred?             04/17/2015
       PO      Box 182120
       Number            Street

       Columbus                                      OH             43218
       City                                          State         ZIP Code        As of the date you file, the claim is: Check all that apply.

                                                                                   Li Contingent
       Who incurred the debt? Check one.                                           Li Unliquidated
           Debtor 1 only                                                           CI Disputed
       CI Debtor 2 only
       D Debtor 1 and Debtor 2 only                                                Type of NONPRIORITY unsecured claim:
       1:1 At least one of the debtors and another                                 CI Student loans
       CI Check if this claim is for a community debt                              CI Obligations arising out of a separation agreement or divorce
                                                                                      that you did not report as priority claims
       Is the claim subject to offset?                                             Li Debts to pension or profit-sharing plans, and other similar debts
       cd No                                                                       g    Other. Specify
       Li Yes
                                                                                                                                                 —     -
4.2    Comenity cap/togshop                                                        Last 4 digits of account number           4     0   3    6                            406.00
       Nonpriority Creditor's Name                                                 When was the debt incurred?              04/04/2015
       3100 Easton Square PI
       Number            Street
       Columbus                                      OH             43218          As of the date you file, the claim is: Check all that apply.
       City                                          State         ZIP Code
                                                                                   Li Contingent
       Who incurred the debt? Check one.                                           Li Unliquidated
              Debtor 1 only
                                                                                   Li Disputed

       CI Debtor 2 only
                                                                                   Type of NONPRIORITY unsecured claim:
       CI Debtor 1 and Debtor 2 only
       Li At least one of the debtors and another                                  CI Student loans
                                                                                   Li Obligations arising out of a separation agreement or divorce
       CI Check if this claim is for a community debt                                  that you did not report as priority claims
       Is the claim subject to offset?                                             121 Debts to pension or profit-sharing plans, and other similar debts
       Vi No                                                                            Other. Specify
       Li Yes

        Dept of Education/Nein                                                     Last 4 digits of account number           7 7 3 8                        $       319,948.00
       Nonpriority Creditor's Name
                                                                                   When was the debt incurred?              11/01/2015
        121 S 13th St
       Number            Street
        Lincoln                                       NE            68508
                                                                                   As of the date you file, the claim is: Check all that apply.
       City                                          State         ZIP Code

                                                                                   U Contingent
       Who incurred the debt? Check one.
                                                                                   • Unliquidated
       V Debtor 1 only
                                                                                   •    Disputed
       Li Debtor 2 only
       CI Debtor 1 and Debtor 2 only                                               Type of NONPRIORITY unsecured claim:
       Li At least one of the debtors and another
                                                                                   CI   Student loans
       Li Check if this claim is for a community debt                              L]   Obligations arising out of a separation agreement or divorce
                                                                                        that you did not report as priority claims
       Is the claim subject to offset?
                                                                                   U    Debts to pension or profit-sharing plans, and other similar debts
       V No                                                                        1,4' Other. Specify
       CI Yes



Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                       page     of
Debtor 1
             Case
               Jin 19-60047-sms                    Doc 9-1          Filed 07/15/19 Entered
                                                                       Choi                 07/15/19 14:17:51 Desc Main
                                                                                       Case number ( „k„,„„) 19-60047-SMS
                   First Name      Middle Name       Last Name     Document Page 31 of 51
 Part 2:          Your NONPRIORITY Unsecured Claims — Continuation Page



 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                     Total claim



4.4                                                                                                                       9    2     8    3
                                                                                   Last 4 digits of account number                                          $      310.00
      Hsbc Bank Nevada
      Nonprionty Creditors Name
                                                                                   When was the debt incurred?           04/01/2014
      PO Box 2013
      Number            Street
                                                                                   As of the date you file, the claim is: Check all that apply.
      Buffalo                                      NY             14240
      City                                         State         ZIP Code          Li Contingent
                                                                                   D    Unliquidated
      Who incurred the debt? Check one                                             Li Disputed
      ca. Debtor 1 only
      0 Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
      D Debtor 1 and Debtor 2 only                                                 Li Student loans
      Li At least one of the debtors and another
                                                                                   O Obligations arising out of a separation agreement or divorce that
                                                                                      you did not report as priority claims
      Li Check if this claim is for a community debt
                                                                                   Li Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                              g    Other. Specify
      g      No
      LI Yes


4.5
                                                                                   Last 4 digits of account number 0            0    0     5                $ 52,201.00
      Mohela/sofi
      Nonpriority Creditors Name
                                                                                   When was the debt incurred?           03/01/2008
      633 Spirit Dr
      Number             Street
                                                                                   As of the date you file, the claim is: Check all that apply.
      Chesterfield                                  MO            63005
      City                                         State         ZIP Code          D    Contingent
                                                                                   LI   Unliquidated
      Who incurred the debt? Check one.                                            Li Disputed
      141. Debtor 1 only
      U Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
      LI Debtor 1 and Debtor 2 only                                                U Student loans
      LI At least one of the debtors and another                                   O  Obligations arising out of a separation agreement or divorce that
                                                                                      you did not report as priority claims
      U Check if this claim is for a community debt
                                                                                   Li Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                              g    Other. Specify
      g No
      U Yes


4.6                                                                                                                                                         s 14,716.00
                                                                                   Last 4 digits of account number         0    0     0    4
      Mohela/sofi
      Nonpriority Creditors Name
                                                                                   When was the debt incurred?           08/01/2007
      633 Spirit Dr
      Number             Street
                                                                                   As of the date you file, the claim is: Check all that apply.
      Chesterfield                                  MO            63005
      City                                         State         ZIP Code          Li Contingent
                                                                                   LI   Unliquidated
      Who incurred the debt? Check one.                                            LI Disputed
      Vi Debtor 1 only
      O Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
      Li Debtor 1 and Debtor 2 only                                                LI   Student loans
      LI At least one of the debtors and another
                                                                                   LI   Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
      0      Check if this claim is for a community debt
                                                                                   0    Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                   Other. Specify
      g No
      O Yes




Official Form 106E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                    page4
Debtor 1
             Case
               Jin 19-60047-sms               Doc 9-1                Filed
                                                                        Choi07/15/19 Entered  07/15/19 14:17:51
                                                                                         Case number   19-60047-SMSDesc Main
                                                                                                                 if known)
                First Name     Middle Name           Last Name      Document Page 32 of 51
 Part 3:       List Others to Be Notified About a Debt That You Already Listed


 5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
    example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
    2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
    additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

      Cavalry Portfolio Sery                                                On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

      PO Box 27288                                                          Line   4.4   of (Check one): U     Part 1: Creditors with Priority Unsecured Claims
      Number          Street                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims

                                                                            Last 4 digits of account number 9            2       8   3
      Tempe                                  AZ            85285
      City                                   State               ZIP Code


      Central Fini Control                                                  On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

      PO Box 660873                                                         Line   4.7   of (Check one): U     Part 1: Creditors with Priority Unsecured Claims
      Number          Street                                                                               VI Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims

      Dallas                                 TX             75266           Last 4 digits of account number       3          7   0   7
      City                                   State               ZIP Code


       Unknown Plaintiff                                                    On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                            Line   2.1   of (Check one): G-or Part 1: Creditors with Priority Unsecured Claims
      Number          Street                                                                               LI Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims

                                                                            Last 4 digits of account number
                                             State               ZIP Code

                                                                            On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                            Line         of (Check one):   0   Part 1: Creditors with Priority Unsecured Claims
      Number          Stree                                                                                U Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims

                                                                            Last 4 digits of account number
      City                                   State               ZIP Code


                                                                            On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                            Line         of (Check one): U     Part 1: Creditors with Priority Unsecured Claims
      Number          Street                                                                               O Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims

                                                                            Last 4 digits of account number _
                                             State               ZIP Code

                                                                            On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                            Line         of (Check one): LI Part 1: Creditors with Priority Unsecured Claims
      Number          Street                                                                               U Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims

                                                                            Last 4 digits of account number _
      City                                   State               ZIP Code


                                                                            On which'entry in Part '1 or Part 2 did you list the original creditor?
      Name


                                                                            Line         of (Check one): U     Part 1: Creditors with Priority Unsecured Claims
      Number          Street
                                                                                                           U   Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims


      City                                   State               ZIP Code
                                                                            Last 4 digits of account number



Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                              page6       of 7
Debtor 1
           Case
             Jin 19-60047-sms                  Doc 9-1         Filed 07/15/19 Entered
                                                                  Choi                 07/15/19 19-60047-SMS
                                                                                  Case number
                                                                                                14:17:51 Desc Main
               First Name     Middle Name         Last Name   Document Page 33 of 51
Part 4:     Add the Amounts for Each Type of Unsecured Claim



6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
   Add the amounts for each type of unsecured claim.




Total claims
                 6a. Domestic support obligations                               6a.                          0.00
from Part 1
                 6b. Taxes and certain other debts you owe the
                     government                                                 6b.                        848.00

                 6c. Claims for death or personal injury while you were
                     intoxicated                                                6c.                          0.00
                 6d. Other. Add all other priority unsecured claims.
                     Write that amount here.                                    6d.   + $                    0.00


                 6e. Total. Add lines 6a through 6d.                            6e.
                                                                                                           848.00


                                                                                       Total claim


                 6f. Student loans                                              6f.                          0.00
Total claims
from Part 2
                 6g. Obligations arising out of a separation agreement
                     or divorce that you did not report as priority
                     claims                                                     6g.     $                    0.00
                 6h. Debts to pension or profit-sharing plans, and other
                     similar debts                                              6h.                          0.00

                 6i. Other. Add all other nonpriority unsecured claims.
                     Write that amount here.                                    6i.   + $            388,069.00


                 6j. Total. Add lines 6f through 6i.                            6j.
                                                                                                     388,069.00




Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                               page 7
            Case 19-60047-sms                    Doc 9-1       Filed 07/15/19 Entered 07/15/19 14:17:51                                Desc Main
                                                              Document Page 34 of 51
 Fill in this information to identify your case:


  Debtor               Jin                                               Choi
                       First Name           Middle Name                  Last Name

  Debtor 2
  (Spouse If filing)   First Name           Middle Name                  Last Name


  United States Bankruptcy Court for the: Northern District of Georgia

  Case number           19-60047-SMS
  (If known)                                                                                                                            0 Check if this is an
                                                                                                                                            amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).


 1. Do you have any executory contracts or unexpired leases?
        1W1 No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        0   Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule NB: Property (Official Form 106A/B).

 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
    example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
    unexpired leases.



        Person or company with whom you have the contract or lease                             State what the contract or lease is for




        Name

        Number            Street

        City                            State      ZIP Code

12.2
   „.
        Name

        Number            Street

        City                            State      ZIP Code
2.3

        Name

        Number            Street

        City                            State      ZIP Code

2.4
        Name

        Number            Street

        City                            State      ZIP Code

 25
        Name

        Number            Street

        City                            State      ZIP Code


Official Form 106G                              Schedule G: Executory Contracts and Unexpired Leases                                           page 1 of 2
                 Case 19-60047-sms                        Doc 9-1         Filed 07/15/19 Entered 07/15/19 14:17:51                      Desc Main
                                                                         Document Page 35 of 51
 Debtor 1          -lin                                                    Choi                     Case number (if known)   19-60047-SMS
                    First Name     Middle Name               Last Name




                   Additional Page if You Have More Contracts or Leases

          Person or company with whom you have the contract or lease                             What the contract or lease is for


  2.2
  .....
          Name


          Number          Street


          City                                   State      ZIP Code




          Name


          Number          Street


          City                                   State      ZIP Code

  2._

          Name


          Number          Street


          City                                   State      ZIP Code




          Name


          Number          Street


          City                                   State      ZIP Code


  2._

          Name


          Number          Street


          City                                   State      ZIP Code




          Name


          Number          Street


          City                                   State      ZIP Code




          Name


          Number          Street


          City                                   State      ZIP Code




          Name


          Number          Street


          City                                   State      ZIP Code



Official Form 106G                                       Schedule G: Executory Contracts and Unexpired Leases                               page 2   _ of 2
              Case 19-60047-sms                           Doc 9-1                Filed 07/15/19 Entered 07/15/19 14:17:51                           Desc Main
                                                                                Document Page 36 of 51
 Fill in this information to identify your case:

 Debtor 1            Jin                                                           Choi
                     First Name                       Middle Name                   Last Name

 Debtor 2
 (Spouse, if filing) First Name                       Middle Name                   Last Name


 United States Bankruptcy Court for the: Northern District of Georgia

 Case number          19-600047-SMS
  (If known)
                                                                                                                                                       0   Check if this is an
                                                                                                                                                           amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                           12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
       cd No
       O Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
    Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
       ▪ No. Go to line 3.
       O Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
             1:1 No
             CI    Yes. In which community state or territory did you live?                                 . Fill in the name and current address of that person.



                   Name of your spouse, former spouse, or legal equivalent



                   Number            Street



                   City                                             State                       ZIP Code


 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
     shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
     Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
     Schedule E/F, or Schedule G to fill out Column 2.

           Column 1: Your codebtor                                                                                 Column 2: The creditor to whom you owe the debt

                                                                                                                     Check all schedules that apply:


                                                                                                                         Schedule D, line
            Name
                                                                                                                     D Schedule E/F, line
            Number          Street                                                                                   ID Schedule G, line

            City                                                       State                     ZIP Code

 3.2
                                                                                                                     Li Schedule D, line
            Name
                                                                                                                     D Schedule E/F, line
            Number          Street                                                                                   0   Schedule G, line

            City                                                        Slate                    ZIP Code
                                                                                                        •

 3.3
                                                                                                              - -U       Schedule D, line
            Name
                                                                                                                     0   Schedule E/F, line
            Number          Street                                                                                       Schedule G, line

            City                                                        State                    ZIP Code




Official Form 106H                                                               Schedule H: Your Codebtors                                                  page 1 of 2 __
            Case 19-60047-sms                  Doc 9-1        Filed 07/15/19 Entered 07/15/19 14:17:51 Desc Main
 Debtor 1        Jin                                         Document
                                                                 Choi     Page 37 ofCase
                                                                                     51number id known) 19-600047-SMS
                 First Name      Middle Name    Last Name



                 Additional Page to List More Codebtors


       Column 1: Your codebtor                                                            Column 2: The creditor to whom you owe the debt

                                                                                          Check all schedules that apply:
 3._
                                                                                          •     Schedule D, line
        Name
                                                                                          •      Schedule E/F, line

        Number          Street                                                             U Schedule G, line


        City                                         State                   ZIP Code

 3._
                                                                                           O Schedule D, line
        Name
                                                                                           O Schedule E/F, line

        Number          Street                                                             D     Schedule G, line


        Cq_                                          State                   ZIP Code



                                                                                           U Schedule D, line
        Name
                                                                                           U Schedule E/F, line

        Number          Street                                                             •     Schedule G, line


        City                                         State                   ZIP Code



                                                                                           O Schedule D, line
        Name
                                                                                           D     Schedule E/F, line

        Number          Street                                                             U Schedule G, line


        City                                         State                   ZIP Code



                                                                                           •     Schedule D, line
        Name
                                                                                           U Schedule E/F, line

        Number          Street                                                             •     Schedule G, line


        City                                         State                   ZIP Code



                                                                                           •     Schedule D. line
        Name
                                                                                           O Schedule E/F, line

        Number          Street                                                             O Schedule G, line


        City                                         State                   ZIP Code



                                                                                           O Schedule D, line
        Name
                                                                                           O Schedule E/F, line

        Number          Street                                                             U Schedule G, line


        City                                         Stale                   ZIP Code



                                                                                           U Schedule D, line
        Name
                                                                                           •     Schedule E/F; line

        Number          Street                                                                O Schedule G. line


        City                                         State                   ZIP Code




Official Form 106H                                           Schedule H: Your Codebtors                                     page 2   of 2
           Case 19-60047-sms                  Doc 9-1         Filed 07/15/19 Entered 07/15/19 14:17:51                                         Desc Main
                                                             Document Page 38 of 51
 Fill in this information to identify your case:


 Debtor 1           Jin                                                 Choi
                     First Name            Middle Name                  Last Name

 Debtor 2
 (Spouse, if filing) First Name            Middle Name                  Last Name


 United States Bankruptcy Court for the: Northern District of Georgia

 Case number          19-60047-SMS                                                                         Check if this is:
 (If known)
                                                                                                           U An amended filing
                                                                                                                 A supplement showing postpetition chapter 13
                                                                                                                 income as of the following date:

Official Form 1061                                                                                               MM / DD/ YYYY

Schedule I: Your Income                                                                                                                                    12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:           Describe Employment


1 Fill in your employment
  information.                                                                Debtor 1                                     Debtor 2 or non-filing spouse

     If you have more than one job,
     attach a separate page with
     information about additional        Employment status                 1:3    Employed                                 ij      Employed
     employers.                                                                   Not employed                                     Not employed

     Include part-time, seasonal, or
     self-employed work.
                                         Occupation
     Occupation may include student
     or homemaker, if it applies.
                                         Employer's name


                                         Employer's address
                                                                           Number Street                                 Number       Street




                                                                           City              State    ZIP Code           City                     State ZIP Code

                                         How long employed there?



 Part 2:           Give Details About Monthly Income

     Estimate monthly income as of the date you file this form. If you have nothing to report for any line. write $0 in the space. Include your non-filing
     spouse unless you are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
     below. If you need more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1        For Debtor 2 or
                                                                                                                          non-filing spouse

 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions). If not paid monthly, calculate what the monthly wage would be.                  2.              0.00                    0.00

 3. Estimate and list monthly overtime pay.                                                      3. +$           0.00    +$              0.00


 4    Calculate gross income. Add line 2 + line 3.                                               4.              0.00          $         0.00



Official Form 1061                                                 Schedule I Your Income                                                               page 1
           Case 19-60047-sms                 Doc 9-1         Filed 07/15/19 Entered 07/15/19 14:17:51                                 Desc Main
                                                            Document Page 39 of 51
Debtor 1         Jin                                            Choi                          Case number (if known)   19-60047-SMS
                 First Name   Middle Name       Last Name




                                                                                             For Debtor 1              For Debtor 2 or
                                                                                                                       non-filing spouse

   Copy line 4 here                                                                4   4.               0.00                       0.00

5. List all payroll deductions:

    5a. Tax, Medicare, and Social Security deductions                                  5a.   $          0.00             $         0.00
    5b. Mandatory contributions for retirement plans                                   5b.   $          0.00             $         0.00
    Sc. Voluntary contributions for retirement plans                                   5c.   $          0.00             $         0.00
    5d. Required repayments of retirement fund loans                                   5d.   $          0.00             $         0.00
    5e. Insurance                                                                      5e.   $          0.00             $         0.00
    5f. Domestic support obligations                                                   5f.   $          0.00             $         0.00
    5g. Union dues                                                                     5g.   $          0.00             $         0.00
    5h. Other deductions. Specify:                                                     5h. + $          0.00           + $         0.00
 6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h,        6.    $          0.00             $         0.00

 7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                7     $          0.00                       0.00

 8. List all other income regularly received:
    8a. Net income from rental property and from operating a business,
        profession, or farm
           Attach a statement for each property and business showing gross
           receipts, ordinary and necessary business expenses, and the total
                                                                                                        0.00                       0.00
           monthly net income.                                                         8a.
     8b. Interest and dividends                                                        8b.   $          0.00                       0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
         regularly receive
           Include alimony, spousal support, child support, maintenance, divorce                        0.00                       0.00
           settlement, and property settlement.                                        8c.
    8d. Unemployment compensation                                                      8d,   $          0.00                       0.00
     8e. Social Security                                                               8e.   $    1,885.00               $    1,473.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) of any non-cash assistance
         that you receive, such as food stamps (benefits under the Supplemental
         Nutrition Assistance Program) or housing subsidies.
           Specify:                                                                    8f.   $          0.00                       0.00

     8g. Pension or retirement income                                                  8g.   $          0.00                       0.00
     8h. Other monthly income. Specify       help from son                             8h. + $    3,400.00             +$          0.00
 9. Add all other income. Add lines 8a + 8b + Sc + 8d + Be + 8f +8g + 8h.              9.    $    5,285.00                    1,473.00

10. Calculate monthly income. Add line 7 + line 9.
                                                                                             $    5,285.00               $    1,473.00         $      6,758.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.         10.

11. State all other regular contributions to the expenses that you list in Schedule J
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                           11. +   $            0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                 12.
                                                                                                                                               $      6,758.00
                                                                                                                                               Combined
                                                                                                                                               monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
     0     No.
     111 Yes. Explain:



Official Form 1061                                              Schedule I: Your Income                                                            page 2
              Case 19-60047-sms                    Doc 9-1        Filed 07/15/19 Entered 07/15/19 14:17:51                                    Desc Main
                                                                 Document Page 40 of 51
    Fill in this information to identify your case:

    Debtor 1          Jill                                                 Choi
                       First Name               Middle Name                Last Name                      Check if this is:
    Debtor 2
    (Spouse, if filing) First Name              Middle Name                Last Name
                                                                                                          0 An amended filing
                                                                                                          0 A supplement showing postpetition chapter 13
    United States Bankruptcy Court for the: Northern District of Georgia                                      expenses as of the following date:
    Case number 19-60047-SMS                                                                                  MM / DD / YYYY
     (If known)




 Official Form 106J
 Schedule J: Your Expenses                                                                                                                                  12/15

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
 (if known). Answer every question.

 Part 1:              Describe Your Household

1 Is this a joint case?

         No. Go to line 2.
     1:1 Yes. Does Debtor 2 live in a separate household?

                  LI No
                       Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2    Do you have dependents?                  0 No                                     Dependent's relationship to              Dependent's     Does dependent live
     Do not list Debtor 1 and                 af Yes. Fill out this information for    Debtor 1 or Debtor 2                     age             with you?
     Debtor 2.                                     each dependent
                                                                                                                                                     No
     Do not state the dependents'                                                      Daughter                                 30
     names.                                                                                                                                     1:1 Yes

                                                                                                                                                1:1 No
                                                                                                                                                D    Yes

                                                                                                                                                LI No
                                                                                                                                                LI Yes
                                                                                                                                                lj   No
                                                                                                                                                LI Yes
                                                                                                                                                     No
                                                                                                                                                LI Yes

 3. Do your expenses include
                                                   No
    expenses of people other than
    yourself and your dependents?             0 Yes
 Part 2:          Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.
 Include expenses paid for with non-cash government assistance if you know the value of
 such assistance and have included it on Schedule!: Your Income (Official Form 1061.)                                                Your expenses

    4 The rental or home ownership expenses for your residence. Include first mortgage payments and
                                                                                                                                                 3,538.00
      any rent for the ground or lot.                                                                                     4.

       If not included in line 4:
       4a      Real estate taxes                                                                                          4a.        $                 0.00

       4b      Property, homeowner's, or renter's insurance                                                               4b.        $                 0.00
       4c      Home maintenance, repair, and upkeep expenses                                                              4c.        $                 0.00
       4d      Homeowner's association or condominium dues                                                                4d.        $           1,200.00

Official Form 106J                                               Schedule J: Your Expenses                                                                page 1
            Case 19-60047-sms                 Doc 9-1         Filed 07/15/19 Entered 07/15/19 14:17:51                             Desc Main
                                                             Document Page 41 of 51
 Debtor 1        Jin                                              Choi                   Case number (if known)   19-60047-SMS
                 First Name    Middle Name       Last Name




                                                                                                                            Your expenses

                                                                                                                                        1,200.00
 5. Additional mortgage payments for your residence, such as home equity loans                                    5.

 6. Utilities:
      6a. Electricity, heat, natural gas                                                                          6a.                       300.00
      6b. Water, sewer, garbage collection                                                                        6b.                        90.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                          6c.                       200.00
      6d. Other. Specify:                                                                                         6d.                         0.00
 7. Food and housekeeping supplies                                                                                7                         300.00

 8. Childcare and children's education costs                                                                      8.                          0.00
 9. Clothing, laundry, and dry cleaning                                                                           9.                         20.00
10. Personal care products and services                                                                           10                         20.00
11. Medical and dental expenses                                                                                   11.                        50.00
12. Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                                            200.00
    Do not include car payments.                                                                                  12.

13. Entertainment, clubs, recreation, newspapers, magazines, and books                                            13.                         0.00
14. Charitable contributions and religious donations                                                              14.                         0.00

15. Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.

      15a. Life insurance                                                                                         15a.                        0.00
      15b. Health insurance                                                                                       15b.                        0.00
      15c. Vehicle insurance                                                                                      15c.                        0.00
      15d. Other insurance. Specify:                                                                              15d.                        0.00

16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                                    16
                                                                                                                                              0.00

17. Installment or lease payments:

      17a. Car payments for Vehicle 1                                                                         . 17a.        $                 0.00
      17b. Car payments for Vehicle 2                                                                             17b.      $                 0.00
      17c. Other. Specify:                                                                                        17c.      $                 0.00

      17d. Other. Specify:                                                                                        17d.      $                 0.00

18. Your payments of alimony, maintenance, and support that you did not report as deducted from
    your pay on line 5, Schedule!, Your Income (Official Form 1061).                                                  18.   $                 0.00

19. Other payments you make to support others who do not live with you.

      Specify:                                                                                                        19.   $                 0.00

20    Other real property expenses not included in lines 4 or 5 of this form or on Schedule!: Your Income.

      20a. Mortgages on other property                                                                            20a.      $                 0.00

      20b. Real estate taxes                                                                                      20b.      $                 0.00
      20c. Property, homeowner's, or renter's insurance                                                           20c.      $                 0.00
      20d. Maintenance, repair, and upkeep expenses                                                               20d.      $                 0.00
      20e. Homeowner's association or condominium dues                                                            20e.      $                 0.00



Official Form 106J                                           Schedule J: Your Expenses                                                        page 2
           Case 19-60047-sms                 Doc 9-1         Filed 07/15/19 Entered 07/15/19 14:17:51                            Desc Main
                                                            Document Page 42 of 51
Debtor 1      Jin                                                Choi                         Case number (if known)   19-60047-SMS
               First Name    Middle Name        Last Name




21. Other. Specify:


22. Calculate your monthly expenses.

    22a. Add lines 4 through 21.                                                                                   22a.               5,918.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                           22b.                  0.00
    22c. Add line 22a and 22b. The result is your monthly expenses.                                                22c.               5,918.00


23. Calculate your monthly net income.
                                                                                                                                      6,758.00
   23a.    Copy line 12 (your combined monthly income) from Schedule!.                                             23a.

   23b.    Copy your monthly expenses from line 22c above.                                                         23b.    $          5,918.00

   23c.    Subtract your monthly expenses from your monthly income.
                                                                                                                                       840.00
           The result is your monthly net income.                                                                  23c.




24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your
    mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

       No.
   0 Yes.        Explain here:




Official Form 106J                                          Schedule J: Your Expenses                                                     page 3
             Case 19-60047-sms                     Doc 9-1      Filed 07/15/19 Entered 07/15/19 14:17:51                                     Desc Main
                                                               Document Page 43 of 51
   Fill in this information to identify your case:

   Debtor 1          Jin                                                  Choi
                       First Name               Middle Name               Last Name                      Check if this is:

   Debtor 2
   (Spouse, if filing) First Name               Middle Name               Last Name
                                                                                                         D An amended filing
                                                                                                         0 A supplement showing postpetition chapter 13
   United States Bankruptcy Court for the: Northern District of Georgia                                      expenses as of the following date:

   Case number         19-60047-SMS                                                                          MM / DD/ YYYY
   (If known)




 Official Form 106J
 Schedule J: Your Expenses                                                                                                                               12/15

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
 (if known). Answer every question.

 Part 1:             Describe Your Household

1. Is this a joint case?

         No. Go to line 2.
    Li Yes. Does Debtor 2 live in a separate household?

                 Li No
                 CI Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents?                  Li No
                                                                                      Dependent's relationship to              Dependent's     Does dependent live
    Do not list Debtor 1 and                Cif Yes. Fill out this information for    Debtor 1 or Debtor 2                     age             with you?
    Debtor 2.                                   each dependent
                                                                                                                                               Ed No
    Do not state the dependents'                                                      Daughter                                 30
    names.                                                                                                                                     1:1 Yes

                                                                                                                                               Li No
                                                                                                                                               CI Yes

                                                                                                                                               Li No
                                                                                                                                               CI Yes

                                                                                                                                               Li No
                                                                                                                                               0 Yes

                                                                                                                                               Li No
                                                                                                                                               Li Yes

 3. Do your expenses include
                                            11No
    expenses of people other than
    yourself and your dependents?           0      Yes


Part 2:          Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.
 Include expenses paid for with non-cash government assistance if you know the value of
 such assistance and have included it on Schedule!: Your Income (Official Form 1061.)                                               Your expenses

  4 The rental or home ownership expenses for your residence. Include first mortgage payments and
                                                                                                                                                3,538.00
    any rent for the ground or lot.                                                                                      4.

      If not included in line 4:
      4a.     Real estate taxes                                                                                          4a.     $                   0.00

      4b.     Property, homeowner's, or renter's insurance                                                               4b.     $                   0.00

      4c. Home maintenance, repair, and upkeep expenses                                                                  4c.     $                   0.00

      4d.     Homeowner's association or condominium dues                                                                4d.        $           1,200.00


Official Form 106J                                             Schedule J: Your Expenses                                                               page 1
            Case 19-60047-sms                Doc 9-1          Filed 07/15/19 Entered 07/15/19 14:17:51                             Desc Main
                                                             Document Page 44 of 51
 Debtor 1        Jin                                              Choi                   Case number (if known)   19-60047-SMS
                 First Name    Middle Name       Last Name




                                                                                                                            Your expenses

                                                                                                                                        1,200.00
 5. Additional mortgage payments for your residence, such as home equity loans                                    5.

 6. Utilities:
      6a. Electricity, heat, natural gas                                                                          6a.                       300.00
      6b. Water, sewer, garbage collection                                                                        6b.                        90.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                          6c.                       200.00
      6d. Other. Specify:                                                                                         6d.                         0.00
 7. Food and housekeeping supplies                                                                                7.                        300.00
 8. Childcare and children's education costs                                                                      8.                          0.00
 9. Clothing, laundry, and dry cleaning                                                                           9.                         20.00
10. Personal care products and services                                                                           10.                        20.00
11. Medical and dental expenses                                                                                   11.                        50.00
12. Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                                            200.00
    Do not include car payments.                                                                                  12.

13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                          13.                         0.00
14.   Charitable contributions and religious donations                                                            14.                         0.00
15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

      15a. Life insurance                                                                                         15a.                        0.00
      15b. Health insurance                                                                                       15b.                        0.00
      15c. Vehicle insurance                                                                                      15c.                        0.00
      15d. Other insurance. Specify:                                                                              15d.                        0.00

16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                                    16.
                                                                                                                                              0.00

17. Installment or lease payments:

      17a. Car payments for Vehicle 1                                                                             17a.      $                 0.00
      17b. Car payments for Vehicle 2                                                                             17b                         0.00
      17c. Other. Specify.                                                                                        17c.      $                 0.00
      17d. Other. Specify:                                                                                        17d.                        0.00

18    Your payments of alimony, maintenance, and support that you did not report as deducted from
      your pay on line 5, Schedule I, Your Income (Official Form 1061).                                            18                         0.00
                                                                                                                        '   $

19. Other payments you make to support others who do not live with you.

      Specify:                                                                                                     19.      $                 0.00

20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

      20a. Mortgages on other property                                                                            20a.      $                 0.00

      20b. Real estate taxes                                                                                      20b       $                 0.00

      20c. Property, homeowner's, or renter's insurance                                                           20c       $                 0.00

      20d. Maintenance, repair, and upkeep expenses                                                               20d                         0.00

      20e. Homeowner's association or condominium dues                                                            20e       $                 0.00



Official Form 106J                                           Schedule J: Your Expenses                                                        page 2
            Case 19-60047-sms                 Doc 9-1         Filed 07/15/19 Entered 07/15/19 14:17:51                            Desc Main
                                                             Document Page 45 of 51
 Debtor 1      Jin                                                Choi                        Case number (of known)   19-60047-SMS
                First Name    Middle Name        Last Name




21. Other. Specify:                                                                                                    21.   +$          0.00

22. Calculate your monthly expenses.

     22a. Add lines 4 through 21.                                                                                  22a.               5,918.00
     22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                          22b.                  0.00
     22c. Add line 22a and 22b. The result is your monthly expenses.                                               22c.               5,918.00


23. Calculate your monthly net income.
                                                                                                                                      6,758.00
   23a.     Copy line 12 (your combined monthly income) from Schedule I.                                           23a.

   23b.     Copy your monthly expenses from line 22c above.                                                        23b.       $       5,918.00

   23c.     Subtract your monthly expenses from your monthly income.
                                                                                                                                       840.00
            The result is your monthly net income.                                                                 23c.




24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your
    mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

   g   No.
   U   Yes.       Explain here:




Official Form 106J                                           Schedule J: Your Expenses                                                    page 3
               Case 19-60047-sms                  Doc 9-1           Filed 07/15/19 Entered 07/15/19 14:17:51                             Desc Main
                                                                   Document Page 46 of 51

     Fill in this information to identify your case:


     Debtor 1          Jin                                              Choi
                         First Name            Middle Name                  Last Name

     Debtor 2
     (Spouse, if filing) First Name            Middle Name                  Last Name


     United States Bankruptcy Court for the: Northern District of Georgia

     Case number         19-60047-SMS                                                                                                    D Check if this is an
                        (If known)                                                                                                            amended filing



    Official Form 106Sum
    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                            12/15

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
    your original forms, you must fill out a new Summary and check the box at the top of this page.


•        T         Summarize Your Assets


                                                                                                                                      Your assets
                                                                                                                                      Value of what you own

    1. Schedule A/B: Property (Official Form 106A/B)
                                                                                                                                          $     575,000.00
         la. Copy line 55, Total real estate, from Schedule A/B


         lb. Copy line 62, Total personal property, from Schedule A/B                                                                               5,520.00

         lc. Copy line 63, Total of all property on Schedule A/B
                                                                                                                                          $     580,520.00


    Part 2:        Summarize Your Liabilities



                                                                                                                                       Your liabilities
                                                                                                                                      Amount you owe
    2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060)
                                                                                                                                          $     703,455.00
         2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D


    3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                      848.00
         3a.Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F

         3b.Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F
                                                                                                                                          $     388,069.00


                                                                                                             Your total liabilities       $ 1,092,372.00



    Part 3:        Summarize Your Income and Expenses


    4.   Schedule I: Your Income (Official Form 1061)
                                                                                                                                          $         6,758.00
         Copy your combined monthly income from line 12 of Schedule I

    5. Schedule J: Your Expenses (Official Form 106J)
         Copy your monthly expenses from line 22c of Schedule J                                                                                     5,918.00




    Official Form 106Sum                       Summary of Your Assets and Liabilities and Certain Statistical Information                       page 1 of 2
              Case 19-60047-sms                Doc 9-1          Filed 07/15/19 Entered 07/15/19 14:17:51                             Desc Main
                                                               Document Page 47 of 51
   Debtor 1     Jin                                                Choi                          Case number (if known)   19-60047-SMS
                 First Name     Middle Name        Last Name




                Answer These Questions for Administrative and Statistical Records


   6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

       Li No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
       10 Yes


   7. What kind of debt do you have?

          Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
          family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

       1:1 Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.



   8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
      Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                       848.00




   9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                          Total claim


        From Part 4 on Schedule E/F, copy the following:



       9a. Domestic support obligations (Copy line 6a.)                                                                      0.00


       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                           848.00


       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)
                                                                                                                             0.00


       9d. Student loans. (Copy line 6f.)                                                                                    0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as                           0.00
           priority claims. (Copy line 6g.)


       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)          +$                    0.00


       9g. Total. Add lines 9a through 9f.                                                                                 848.00




Official Form 106Sum      Summary of Your Assets and Liabilities and Certain Statistical Information                                        page 2 of 2
               Case 19-60047-sms                   Doc 9-1       Filed 07/15/19 Entered 07/15/19 14:17:51                                                Desc Main
                                                                Document Page 48 of 51
Fill in this information to identify your case:

Debtor 1           Jin                                                 Choi
                    First Name              Middle Name                Last Name

Debtor 2
(Spouse, if filing) First Name              Middle Name                Last Name


United States Bankruptcy Court for the: Northern District of Georgia

Case number          19-60047-SMS
(If known)

                                                                                                                                                          CI Check if this is an
                                                                                                                                                              amended filing




  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                                                   12/15


  If two married people are filing together, both are equally responsible for supplying correct information.

  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
  years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                    Sign Below




       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

        g    No
        0    Yes. Name of person                                                                      Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                                      Signature (Official Form 119).




       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.




         Signature of Debtor 1                                             Si           of Debtor 2


         Date     07/12/2019                                              Date
                 MM /    DD      /   YYYY                                          M/     D /   YYYY




  Official Form 106Dec                                     Declaration About an Individual Debtor's Schedules
             Case 19-60047-sms                  Doc 9-1         Filed 07/15/19 Entered 07/15/19 14:17:51                              Desc Main
                                                               Document Page 49 of 51
 Fill in this information to identify your case:                                                                  Check as directed in lines 17 and 21:
                                                                                                                  According to the calculations required by
  Debtor 1           Jin                                                 Choi                                     this Statement:
                     First Name              Middle Name                 Last Name

  Debtor 2                                                                                                        El 1. Disposable income is not determined
  (Spouse, if filing) First Name             Middle Name                 Last Name                                      under 11 U.S.C. § 1325(b)(3).

  United States Bankruptcy Court for the: Northern District of Georgia                                            I=1 2. Disposable income is determined
                                                                                                                         under 11 U.S.C. § 1325(b)(3).
  Case number 19-60047-SMS
  (If known)                                                                                                      El 3. The commitment period is 3 years.
                                                                                                                  El 4. The commitment period is 5 years.
                                                                                                                  0   Check if this is an amended filing



Official Form 122C-1
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period                                                                                                              12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If
more space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the
top of any additional pages, write your name and case number (if known).


                 Calculate Your Average Monthly Income

1. What is your marital and filing status? Check one only.
  Li Not married. Fill out Column A, lines 2-11.
         Married. Fill out both Columns A and B, lines 2-11.

   Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
   bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
   August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill in
   the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the income
   from that property in one column only. If you have nothing to report for any line, write $0 in the space.

                                                                                                       Column A            Column B
                                                                                                       Debtor 1            Debtor 2 or
                                                                                                                           non-filing spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
   payroll deductions).
                                                                                                              0.00                   0.00

3. Alimony and maintenance payments. Do not include payments from a spouse.                            $      0.00           $       0.00

4 All amounts from any source which are regularly paid for household expenses of
  you or your dependents, including child support. Include regular contributions from
  an unmarried partner, members of your household, your dependents, parents, and
  roommates. Do not include payments from a spouse. Do not include payments you
  listed on line 3.                                                                                           0.00                   0.00

5. Net income from operating a business, profession, or
                                                                    Debtor 1         Debtor 2
   farm
                                                                     $ 0.00           $ 0.00
    Gross receipts (before all deductions)
    Ordinary and necessary operating expenses                       - $ 0.00         -$ 0.00
                                                                                             Copy
    Net monthly income from a business, profession, or farm              $ 0.00       $ 0.00 here-)           0.00                  0.00

6. Net income from rental and other real property                    Debtor 1        Debtor 2
    Gross receipts (before all deductions)                               $ 0.00       $ 0.00

    Ordinary and necessary operating expenses                       - $ 0.00 - $ 0.00
                                                                                                Copy
    Net monthly income from rental or other real property                $ 0.00       $ 0.00 here4            0.00                  0.00


 Official Form 1220-1              Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                               page 1
             Case 19-60047-sms                  Doc 9-1         Filed 07/15/19 Entered 07/15/19 14:17:51 Desc Main
 Debtor 1         Jin                                          Document
                                                                   Choi     Page 50 ofCase
                                                                                        51number (n. 19-60047-SMS
                                                                                                           known)
                 First Name     Middle Name        Last Name



                                                                                           Column A                  Column B
                                                                                           Debtor I                  Debtor 2 or
                                                                                                                     non-filing spouse

7. Interest, dividends, and royalties                                                                  0.00                         0.00

8. Unemployment compensation
                                                                                                       0.00                         0.00
   Do not enter the amount if you contend that the amount received was a benefit under
   the Social Security Act. Instead, list it here:                 40

      For you                                                                  0.00
      For your spouse                                                          0.00

9. Pension or retirement income. Do not include any amount received that was a
   benefit under the Social Security Act.
                                                                                                       0.00                         0.00

10.Income from all other sources not listed above. Specify the source and amount.
    Do not include any benefits received under the Social Security Act or payments
    received as a victim of a war crime, a crime against humanity, or international or
    domestic terrorism. If necessary, list other sources on a separate page and put the
    total below.
                                                                                                       0.00                         0.00
                                                                                                       0.00                         0.00
     Total amounts from separate pages, if any.                                            +$          0.00         +s              0.00

11. Calculate your total average monthly income. Add lines 2 through 10 for each
    column. Then add the total for Column A to the total for Column B.                     I   $       0.001+ rs---                 0.00 1
                                                                                                                                         - =           0.00
                                                                                                                                               Total average
                                                                                                                                               monthly income




Part 2:         Determine How to Measure Your Deductions from Income


12. Copy your total average monthly income from line 11.                                                                                               0.00

13. Calculate the marital adjustment. Check one:

       You are not married. Fill in 0 below.

   El You are married and your spouse is filing with you. Fill in 0 below.
   El You are married and your spouse is not filing with you.
        Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses of
        you or your dependents, such as payment of the spouse's tax liability or the spouse's support of someone other than
        you or your dependents.
        Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If necessary,
        list additional adjustments on a separate page.

        If this adjustment does not apply, enter 0 below.
                                                                                                         0.00

                                                                                                         0.00
                                                                                               + $       0.00


        Total                                                                                  I   $     0.00                                        0.00
                                                                                                                    Copy here   4

14. Your current monthly income. Subtract the total in line 13 from line 12.                                                                         0.00

15. Calculate your current monthly income for the year. Follow these steps:
                                                                                                                                                     0.00
    15a. Copy line 14 here

            Multiply line 15a by 12 (the number of months in a year).                                                                      x 12
    15b.The result is your current monthly income for the year for this part of the form


 Official Form 1220-1               Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                           page 2
            Case 19-60047-sms                  Doc 9-1          Filed 07/15/19 Entered 07/15/19 14:17:51 Desc Main
 Debtor 1       Jin                                            Document
                                                                   Choi     Page 51 ofCase
                                                                                        51number 19-60047-SMS   (it known)
                 First Name      Middle Name       Last Name




16. Calculate the median family income that applies to you. Follow these steps:

   16a. Fill in the state in which you live.                           GA
                                                                        1
   16b. Fill in the number of people in your household.


    16c. Fill in the median family income for your state and size of household.                                                                     43' 274.00
                                                                                                                                                $
         To find a list of applicable median income amounts, go online using the link specified in the separate
         instructions for this form. This list may also be available at the bankruptcy clerk's office.

17. How do the lines compare?

    17a.       Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined under
               11 U.S.C. § 1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Your Disposable Income (Official Form 122C-2).

    17b.El Line 15b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under
           11 U.S.C. § 1325(b)(3). Go to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C-2).
           On line 39 of that form, copy your current monthly income from line 14 above.


Part 3:          Calculate Your Commitment Period Under 11 U.S.C. § 1325(b)(4)


18. Copy your total average monthly income from line 11.                                                                                                  0.00

19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you contend that
    calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your spouse's income, copy
    the amount from line 13.
    19a. If the marital adjustment does not apply, fill in Don line 19a.                                                                                  0.00
                                                                                                                                            -$

    19b. Subtract line 19a from line 18.                                                                                                   1-    $        0.00

20. Calculate your current monthly income for the year. Follow these steps:

    20a. Copy line 19b..

            Multiply by 12 (the number of months in a year).

    20b. The result is your current monthly income for the year for this part of the form.


    20c.Copy the median family income for your state and size of household from line 16c.                                                           43 274 ' 00
                                                                                                                                                $

21 How do the lines compare?

    I=1 Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3,
        The commitment period is 3 years. Go to Part 4.
    0    Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form,
        check box 4, The commitment period is 5 years. Go to Part 4.


Part 4:        Sign Below


               By signing here, under penalty of perjury I declare that the information on this statement a     in any attachments is true and correct.

                X /s/ Jin Choi
                   Signature of Debtor 1                                                     Sig      of Debtor 2


                   Date       11/06/2017                                                     Date        75-    21P
                          MM/DD / YYYY                                                              MM/ DD     / YYYY


               If you checked 17a, do NOT fill out or file Form 122C-2.
               If you checked 17b, fill out Form 122C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.



 Official Form 122C-1                Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                               page 3
